        Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 1 of 144




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

Health Discovery Corporation
                                                     Civil Action No. 6:20-cv-666
       Plaintiff,

               v.
                                                     JURY TRIAL DEMANDED
Intel Corporation

       Defendant.

                         COMPLAINT FOR PATENT INFRINGEMENT

TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff Health Discovery Corporation (“HDC”), files this Complaint for Patent

Infringement and Damages against Defendant Intel Corporation (“Intel” or “Defendant”), and

would respectfully show the Court as follows:

                                            PARTIES

    1. Plaintiff HDC is a Georgia corporation with its principal place of business at 2002 Summit

        Blvd., NE, Suite 300, Atlanta, Georgia 30319.

    2. On information and belief, Defendant Intel is a Delaware corporation with its principal

        place of business at 2200 Mission College Boulevard, Santa Clara, California 95054.

    3. On information and belief, Intel has multiple places of business within this judicial district,

        including at least: 1300 S. Mopac Expressway, Austin, TX 78746; 6500 River Place Blvd.,

        Building 7, Austin, TX 78730; and 5113 Southwest Parkway, Austin, TX 78735

        (collectively,                               “Austin                               Offices”).

        <https://www.intel.com/content/www/us/en/location/usa.html>. Intel is registered to

        conduct business in Texas (Texas Taxpayer Number 19416727436), and may be served


                                                 1
    Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 2 of 144




   through its registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas,

   Texas 75201-3136.

                     A SUMMARY OF THE CONTROVERSY

4. HDC and Intel are not strangers. In fact, the controversy between the parties has been

   ongoing for nearly a decade. In November 2010, after realizing that Intel had obtained a

   patent on a learning machine technology (SVM-RFE) that HDC already owned and

   patented, HDC sought to provoke an interference with Intel’s Patent No. 7,685,077

   (“Intel’s ‘077 patent”). On October 3, 2011, HDC filed for re-examination of Intel’s ‘077

   patent. HDC also later successfully provoked the interference before the Patent Trial and

   Appeal Board (PTAB) between Intel’s ‘077 patent and HDC’s then-pending application

   directed towards the same SVM-RFE technology. On November 10, 2011, HDC sent a

   letter to counsel for Intel, advising it of the reexamination and potential interference

   proceedings, and offering Intel the opportunity to license the HDC patents. In December

   2011, counsel for Intel responded to HDC’s letter, stating that Intel would likely not fight

   the patent office proceedings unless Intel was using the SVM-RFE technology. Intel did

   fight, and thus began a 9-year battle including a three-year interference proceeding during

   which Intel implemented a scorched-earth strategy, first attempting to claim it was the

   rightful owner of the SVM-RFE technology at issue, but in the event that failed (which it

   ultimately did), Intel also tried to invalidate all of the HDC patents-in-suit, as well as

   sacrifice its own ‘077 patent in the process, seemingly to continue using the SVM-RFE

   technology. Ultimately, HDC won the interference proceeding, and Intel’s ‘077 patent was

   cancelled. During this lengthy exchange with the PTAB, not once did Intel expressly deny

   using the patented technology. Rather its actions in fighting HDC in the Patent Office for



                                           2
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 3 of 144




   nearly a decade, and its willingness to invalidate its own patent in exchange for the PTO

   invalidating the HDC patents, demonstrate that the opposite is true, and that Intel has and

   continues to use the SVM-RFE technology – a technology patented and owned by HDC.

   A more detailed timeline of the parties’ interactions and communications is presented in

   ¶¶ 30-31 infra.

5. HDC’s Support Vector Machine-Recursive Feature Elimination (SVM-RFE) is an

   important technology that is utilized across a broad spectrum of applications (e.g.,

   artificial intelligence, drug discovery, healthcare, economics, coding, data collection and

   data mining, etc.) and is widely used today. SVM-RFE uses learning machines (e.g.,

   Support Vector Machines-SVM) to identify relevant patterns in datasets, and more

   specifically, selects features within the datasets that best enable classification of the data

   (e.g., Recursive Feature Elimination-RFE). As of the date of this complaint, the academic

   paper that first described HDC’s SVM-RFE technology (discussed in greater detail below)

   has been cited at least 8,098 times across numerous academic and industry mediums

   (books, journals, reports, patents, etc.), including at least 378 times in 2020 alone (and

   counting). Defendant Intel, itself, seems to concede that SVM-RFE is important, as it

   attempted to patent it for itself – its ‘077 patent – and fought to either keep its ‘077 patent

   or otherwise destroy all SVM-RFE related patents. As explained below, Intel has itself

   published numerous technical articles admitting that it has used the SVM-RFE technology

   in designing and optimizing certain of its microprocessor lines. Given the widespread and

   continuing use of the SVM-RFE technology by potential customers of Intel, there is no

   reason to believe Intel has stopped using the technology. In fact, the widespread use of

   SVM-RFE would require Intel to continue to conduct SVM-RFE testing, validation and



                                             3
    Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 4 of 144




   verification tasks, to ensure their processors and Field Programmable Gate Array (FPGA)

   products can successfully run the SVM-RFE processes required by their customers.

                            JURISDICTION AND VENUE

6. This is a civil action for patent infringement arising under the Patent Laws of the United

   States as set forth in 35 U.S.C. §§ 271, et seq.

7. This Court has federal subject matter jurisdiction over this action pursuant to 28 U.S.C.

   §§ 1331 and 1338(a) and pendant jurisdiction over the other claims for relief asserted

   herein.

8. This Court has personal jurisdiction over Defendant pursuant to TEX. CIV. PRAC. & REM.

   CODE § 17.041 et seq. Personal jurisdiction exists over Defendant because Defendant has

   minimum contacts with this forum as a result of business regularly conducted within the

   State of Texas and within this judicial district, and, on information and belief, specifically

   as a result of, at least, committing the tort of patent infringement within Texas and this

   judicial district. Personal jurisdiction also exists because, on information and belief,

   Defendant, inter alia:

      a. has substantial, continuous, and systematic business contacts in this judicial district

          (for over 20 years – https://www.intel.com/content/www/us/en/corporate-

          responsibility/intel-in-texas.html);

      b. owns, manages, and operates facilities within this judicial district (e.g., the Austin

          Offices);

      c. actively advertises to residents within the judicial district to purchase infringing

          products;

      d. actively advertises to residents within the judicial district to work for Intel;



                                            4
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 5 of 144




      e. employs residents from the judicial district;

      f. transacts business within the State of Texas;

      g. continues to conduct such business in Texas through the continued operation within

          the judicial district; and

      h. operates the Internet website, <www.intel.com>, which is available to and accessed

          by customers and potential customers of the Defendant within this judicial district.

   Accordingly, this Court’s jurisdiction over the Defendant comports with the constitutional

   standards of fair play and substantial justice and arises directly from the Defendant’s

   purposeful minimum contacts with the State of Texas.

9. This Court also has personal jurisdiction over the Defendant as Defendant has

   purposefully and voluntarily availed itself of the privilege of conducting business in the

   United States, the State of Texas, and this judicial district (specifically) by continuously

   and systematically placing goods into the stream of commerce through an established

   distribution channel with the expectation that such goods will be purchased by consumers

   within the United States, Texas, and this judicial district. Defendant, either directly and/or

   through intermediaries, uses, sells, offers to sell, distributes, advertises, and/or otherwise

   promotes the accused products in this judicial district.

10. On      information        and      belief,       Intel   has   authorized         distributors

   (https://www.intel.com/content/www/us/en/partner/where-to-buy/overview.html) within

   this judicial district that include, inter alia:

      a. Arrow          Electronics         Inc.,       operates    the       online         store,

          <https://www.arrow.com/en/manufacturers/intel>, which is available to and

          accessed by customers and potential customers of the Defendant within this judicial



                                               5
    Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 6 of 144




          district, and has an office location within the judicial district at 1908 Kramer Lane,

          Suite 200, Austin, TX 78758.

      b. Digi-Key Electronics operates the online store, <https://www.digikey.com/>, which

          is available to and accessed by customers and potential customers of the Defendant

          within this judicial district.

      c. Macnica            Americas              operates     the         online         store,

          <https://www.macnica.com/americas/>, which is available to and accessed by

          customers and potential customers of the Defendant within this judicial district.

      d. Mouser Electronics, operates the online store, < https://www.mouser.com/>, which

          is available to and accessed by customers and potential customers of Defendant

          within this judicial district.

11. On information and belief, Intel partners with at least seventeen (17) virtual appliance and

   accelerator solutions providers, seven (7) original equipment manufacturer (OEM) server

   providers, and six (6) system integrators to offer the Intel FPGA Acceleration Hub,

   <https://www.intel.com/content/www/us/en/programmable/solutions/acceleration-

   hub/partners.html>, which is available to and accessed by customers and potential

   customers of the Defendant within this judicial district. Several of these Intel partners,

   inter alia, have offices within this judicial district:

      a. Juniper Networks, virtual appliance and accelerator solutions provider, has an

          office at 1120 S. Capital of Texas Hwy #120, Austin, TX 78746.

      b. Insight Enterprises, a system integrator, has offices located at 11001 Lakeline,

          Blvd., Building 1, Suite 350, Austin, TX 78717 and 2525 Brockton Dr., Suite 390,

          Austin, TX 78758.



                                              6
    Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 7 of 144




       c. World Wide Technology, Inc., a system integrator, has offices located at 101 E. Old

           Settlers Blvd., Round Rock, Texas 78664 and 200 Concord Plaza Dr., Suite 600,

           San Antonio, TX 78216.

       d. Dell EMC, an OEM server provider, has multiple offices within this judicial district,

           including in Austin and San Antonio.

       e. Hewlett Packard Enterprise, an OEM server provider, has an office located at 14231

           Tandem Blvd., Austin, TX 78728.

12. On information and belief, Intel products are sold to and by third parties, such as inter alia

    Best Buy and stores of certain Partners discussed in ¶11, which have multiple locations

    within this judicial district. Further, one of Intel’s top customers, Dell Technologies, Inc.,

    is headquartered in this judicial district at 1 Dell Way, Round Rock, TX 78682.

13. Venue is proper in this Court under 28 U.S.C. §§ 1391(b), (c), (d) and 28 U.S.C. § 1400(b)

    based on the information and belief that the Defendant has committed or induced acts of

    infringement, and/or advertise, market, sell, and/or offer to sell products, including

    infringing products, in this judicial district, as discussed above in ¶¶ 3 and 8-12, which are

    incorporated by reference herein.

14. On information and belief, Intel has litigated/is litigating cases before this Court, and Intel

    has admitted the venue was proper and did not contest personal jurisdiction. See, e.g., FG

    SRC, LLC v. Intel Corporation, 6:20-cv-00315-ADA (W.D. Tex.); ParkerVision, Inc. v.

    Intel Corporation, 6:20-cv-00108-ADA (W.D. Tex.); VLSI Technology LLC v. Intel

    Corporation, 1:19-cv-00977-ADA (W.D. Tex.) (Intel unsuccessfully sought transfer for

    reasons that are absent from the present action, but admitted that if not for those specific




                                              7
    Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 8 of 144




   reasons the district’s venue and personal jurisdiction would be appropriate. The Court

   denied the transfer.).

                              THE PATENTS-IN-SUIT

15. On October 3, 2006, United States Patent No. 7,117,188 (“the ‘188 patent”), entitled

   “Methods of Identifying Patterns in Biological Systems and Uses Thereof,” was duly and

   legally issued by the United States Patent and Trademark Office (“USPTO”) to Isabelle

   Guyon and Jason Weston, with the Health Discovery Corporation (“HDC”) as ultimate

   assignee. A copy of the ‘188 patent is attached hereto as Exhibit A.

16. On June 2, 2009, United States Patent No. 7,542,959 (“the ‘959 patent”), entitled “Feature

   Selection Method Using Support Vector Machine Classifier,” was duly and legally issued

   by the USPTO to Stephen Barnhill, Isabelle Guyon and Jason Weston, with the Health

   Discovery Corporation (“HDC”) as ultimate assignee. A copy of the ‘959 patent is

   attached hereto as Exhibit B.

17. On June 10, 2012, United States Patent No. 8,095,483 (“the ‘483 patent”), entitled

   “Support Vector Machine – Recursive Feature Elimination (SVM-RFE),” was duly and

   legally issued by the USPTO to Jason Weston and Isabelle Guyon, with the Health

   Discovery Corporation (“HDC”) as ultimate assignee. A copy of the ‘483 patent is

   attached hereto as Exhibit C.

18. On September 3, 2019, United States Patent No. 10,402,685 (“the ‘685 patent”), entitled

   “Recursive Feature Elimination Method Using Support Vector Machines,” was duly and

   legally issued by the USPTO to Isabelle Guyon and Jason Weston and, with the Health

   Discovery Corporation (“HDC”) as ultimate assignee. A copy of the ‘685 patent is

   attached hereto as Exhibit D.



                                            8
    Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 9 of 144




19. The ‘188, ‘959, ‘483 and ‘685 patents are referred to hereinafter as “the HDC Patents.”

20. Plaintiff Health Discovery Corporation is the owner of the entire right, title, and interest

   in and to the HDC Patents, with the right to sue in its own name.

      a. Assignment of the ‘188 patent to HDC was executed between July 28, 2004 and

          June 1, 2005 and recorded with the USTPO on June 2, 2005.

      b. Assignment of the ‘959 patent to HDC was executed between July 28, 2004 and

          June 1, 2005 and recorded with the USPTO on January 14, 2008.

      c. Assignment of the ‘483 patent to HDC was executed between July 28, 2004 and

          June 1, 2005 and recorded with the USPTO on May 5, 2011.

      d. Assignment of the ‘685 patent to HDC was executed between July 28, 2004 and

          June 1, 2005 and recorded with the USPTO on May 5, 2011.

21. Each of the HDC Patents are presumed valid under 35 U.S.C. § 282.

                           HDC’S SVM-RFE INVENTORS

22. The inventors of HDC’s SVM-RFE patents, Dr. Weston and Dr. Guyon, are world leaders

   in the field of machine learning. In the late 1980’s Dr. Guyon established herself as a

   leader in the field of artificial intelligence, collaborating at AT&T Bell Labs with

   renowned mathematicians Vladimir Vapnik and Bernard Boser on the invention of the

   support vector machine (SVM). Dr. Weston studied under Dr. Vapnik at Bell Labs while

   working on his PhD, awarded in 2000, where he also began working with Dr. Guyon on

   leading-edge innovations in machine learning. Today, Dr. Weston and Dr. Guyon are

   widely recognized as being among the most influential scholars in the field.

23. The first version of the manuscript of the paper that originally disclosed HDC’s patented

   SVM-RFE technology, entitled “Gene Selection for Cancer Classification Using Support



                                            9
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 10 of 144




   Vector Machines,” with Jason Weston and Isabelle Guyon as co-authors along with

   Stephen Barnhill and Vladimir Vapnik, was submitted for publication in the journal

   Machine Learning in 2000. This same manuscript was filed in the United States Patent

   and Trademark Office on March 22, 2000 as provisional application number 60/191,219,

   the application having the same title (hereinafter referred to as the “Weston paper”). Hong

   Zhang Declaration, ¶¶ 24 and 25 (Exhibit E).

24. In the years following publication of the Weston paper, the CBCL-MIT research group

   (Center for Biological and Computational Learning at MIT), a major hub of artificial

   intelligence research and innovation, published several papers on the subject of using

   support vector machines for cancer classification. In each paper, the CBCL-MIT group

   credits Weston and Guyon as the source of SVM-RFE technology:

      a. Ramaswamy, et al., in “Multiclass cancer diagnosis using tumor gene expression

         signatures,” Proceedings of the National Academy of Sciences, 98(26):15149-

         15143 (2001), describes the use of SVM-RFE for feature selection, citing to the

         Weston paper. Exhibit F.

      b. Rifkin, et al., “An Analytical Method for Multi-class Molecular Cancer

         Classification,” SIAM Review, 45(4):706-723 (2003), describes the use of SVM-

         RFE. In the Rifkin paper, the CBCL-MIT research group recognizes and describes

         the distinctions between conventional linear SVM and SVM-RFE. Exhibit G.

      c. Similar discussions and distinctions between conventional SVM and SVM-RFE are

         offered by Mukherjee in “Classifying Microarray Data Using Support Vector

         Machines,” Chapter 9 of Understanding and Using Microarray Analysis




                                          10
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 11 of 144




         Techniques: A Practical Guide, Springer-Verlag, Heidelberg, 2003, pp. 166-185.

         Exhibit H.

      d. The CBCL-MIT group included researchers who were luminaries in their field. If

         they had thought Weston’s SVM-RFE was simply an insignificant variation of

         conventional SVM, they would not have consistently recognized Weston’s

         contribution of the SVM-RFE method. Hong Zhang Declaration, ¶ 29 (Exhibit E).

25. Further evidence of the recognition and acceptance that SVM-RFE has achieved in the

   field is provided by the large number of academic publications that have cited the Weston

   paper. The Weston paper represented a significant portion of the invention disclosure for

   the related HDC patents. A search for the Weston paper using Google® Scholar, a web

   search engine that indexes the full text or metadata of scholarly literature, yields results

   indicating that from publication in 2002 to 2017, about 5,300 books, academic journals,

   conference papers, theses, technical reports, patents, and other publications have cited the

   Weston paper as an authority in the field of SVM and feature selection. Hong Zhang

   Declaration, ¶ 30 (Exhibit E).

26. An updated Google® Scholar search yields that, as of the date of this complaint, the

   Weston paper has been cited at least 8,098 times, in books, academic journals, conference

   papers, theses, technical reports, patents, and other publications.

                        HDC’S SVM-RFE TECHNOLOGY

27. Each of the HDC patents-in-suit relate to innovative technology for using learning

   machines (e.g., Support Vector Machines) to identify relevant patterns in datasets, and

   more specifically, to a selection of features within the datasets that best enable

   classification of the data (e.g., Recursive Feature Elimination).



                                           11
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 12 of 144




28. SVMs are mathematical algorithms that allow computers to sift through large, complex

   datasets to identify patterns. SVMs are known for their ability to discover hidden

   relationships in these complex datasets. SVMs, with the ability to handle what is known

   as infinite dimensional space, are broadly considered to be an improvement to neural

   networks and other mathematical techniques. SVM is a core machine learning technology

   with strong theoretical foundations and excellent empirical successes. SVMs have become

   widely established as one of the leading approaches to pattern recognition and machine

   learning worldwide and have replaced other technologies in a variety of fields, including

   engineering, information retrieval, and bioinformatics.

29. Support Vector Machine — Recursive Feature Elimination (“SVM-RFE”) is an

   application of SVM that was invented by Dr. Weston and Dr. Guyon as members of

   HDC’s science team, to find discriminate relationships within clinical datasets, as well as

   within gene expression and proteomic datasets created from micro-arrays of tumor versus

   normal tissues. In general, SVMs identify patterns — for instance, a biomarker/genetic

   expression signature of a disease. The SVM-RFE utilizes this pattern recognition

   capability to identify, rank and order the features that contribute most to the desired

   results, and successively eliminate the features with the lowest rank order, until the

   optimal feature set is obtained to define the model.

     A LONG HISTORY OF INTEL’S USE OF HDC’S SVM-RFE TECHNOLOGY

30. As discussed above, the controversy at hand has been ongoing for nearly a decade. The

   following is an abbreviated timeline of key events. Paragraph 31 provides additional

   background and context (bolded entries relate to proceedings in the Patent Office).




                                           12
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 13 of 144




                  DATE                              EVENT
November 11, 2010                  HDC seeks to provoke interference with
                                   Intel’s Patent No. 7,685,077.

October 3, 2011                    HDC files a request for reexamination
                                   of Intel’s ‘077 patent.

November 10, 2011                  HDC sends a courtesy letter to Intel
                                   advising of the re-examination and
                                   potential interference, and attempting to
                                   begin communications on a potential
                                   collaboration between HDC and Intel.

December 2011                      An Intel Senior Patent Attorney states that
                                   he is looking into the matter for Intel and
                                   that Intel would likely not fight the re-
                                   examination if it is not using the SVM-RFE
                                   technology.
February 21, 2012                  Intel Senior Patent Attorney writes that he
                                   is unaware of infringing activity.
March 15, 2012                     HDC’s response to the February 21, 2012
                                   letter provides copies of publications by
                                   Intel researchers describing Intel’s use of
                                   SVM-RFE, Northwestern University’s
                                   acknowledgement of Intel’s contribution of
                                   and to the SVM-RFE package, and
                                   commenting on Intel’s filing of a response
                                   to rejection of all claims in the ‘077 re-
                                   examination;      HDC       invites  further
                                   negotiation for a license.
September 19, 2016                 A Declaration of Interference is filed
                                   with the PTAB, naming HDC as the
                                   Senior Party and Intel as the Junior
                                   Party.

September 26, 2016                 HDC’s Chairman sends another courtesy
                                   letter to Intel, this time regarding the
                                   Declaration of Interference and again
                                   offering a mutually beneficial collaboration
                                   between the two parties.

September 30, 2016                 Intel emails HDC asking what HDC needs
                                   to resolve this interference. HDC responds
                                   that Intel needs to license SVM-RFE from
                                   HDC and disclaim its ‘077 patent.


                              13
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 14 of 144




   October 3, 2016                            HDC discusses the possibility of Intel
                                              licensing SVM-RFE from HDC with Intel’s
                                              outside counsel.

   November 2016                              Counsel for HDC and Counsel for Intel
                                              exchange emails in which Intel stated it
                                              does not need a license, the HDC patents
                                              are invalid, and Intel does not infringe.

   January 23, 2017                           Intel concedes to the PTAB that HDC has
                                              priority over the invention, and files two
                                              separate     motions     attempting      to
                                              invalidate all the patents-in-suit, and
                                              Intel’s own ‘077 patent if necessary.

   April 19, 2017                             Counsel for Intel states that Intel is unlikely
                                              to settle.

   May 1, 2017                                HDC’s Chairman sends another letter to
                                              Intel, this time to Intel’s President, offering
                                              a mutually beneficial collaboration. Intel
                                              did not respond.

   February 27, 2019                          HDC wins the interference.

   March 26, 2019                             HDC’s Chairman sends another email to
                                              Intel’s President offering a mutually
                                              beneficial collaboration. Again, Intel did
                                              not respond.

   September 3, 2019                          The USPTO issues U.S. Patent No.
                                              10,402,685 (“SVM-RFE Patent”) (one of
                                              the Patents-in-Suit) for HDC’s patent
                                              application    that    provoked   the
                                              interference.



31. The following provides additional background and context for the abbreviated timeline

   presented in Paragraph 30:




                                         14
        Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 15 of 144




           a. On November 11, 2010, HDC filed patent application 12/944,197 in an effort to

              provoke an interference with Intel’s Patent No. 7,685,077 (“Intel’s ‘077 patent”).1

              HDC’s application directly copied the claims of Intel’s ‘077 patent to provoke the

              interference. Nearly nine years later, HDC’s application was granted as U.S. Patent

              No. 10,402,685 (one of the patents-in-suit).

           b. On October 3, 2011 HDC filed an Ex parte reexamination request on Intel’s ‘077

              patent.

           c. On November 10, 2011, HDC sent a letter to Intel’s Steven Rodgers (see infra ¶ 49

              for more information) advising Intel that HDC had sought re-examination of Intel’s

              ‘077 patent, and was also seeking to initiate an interference proceeding regarding

              Intel’s ‘077 patent. In the November 10, 2011 letter:

                   i. HDC explained that Dr. Isabelle Guyon, an HDC inventor, was both an

                        original inventor of the SVM technology (see, e.g., U.S. Patent No.

                        5,649,068) and an original inventor of the SVM-RFE technology (see, e.g.,

                        Guyon, et al. “Gene Selection for Cancer Classification Using Support

                        Vector Machines,” Machine Learning (2002)). Guyon’s 2002 paper serves

                        as the basis for HDC’s U.S. Patent No. 7,177,188 and No. 7,542,959 (both

                        patents-in-suit), two additional pending U.S. applications (both granted as

                        the remaining patents-in-suit), and additional foreign patents.




1
  Intel’s ‘077 patent is entitled “Recursive Feature Eliminating Method based on a Support Vector
Machine,” which directly echoes HDC’s patented Support Vector Machine-Recursive Feature
Elimination technology. HDC sought to provoke the interference to determine which party was
the first to invent an invention that was claimed in two (or more) independently owned patent
applications.
                                                 15
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 16 of 144




         ii. HDC attempted to discuss a mutually beneficial collaboration with Intel,

            whereby Intel could obtain proper authorization to use HDC’s patented

            SVM-RFE technology (and possibly other HDC technologies) by license,

            and both parties could avoid unnecessary and costly legal proceedings.

  d. On November 21, 2011, HDC received a letter from an Intel Senior Patent Attorney

     advising that he would be handling the matter.

  e. In December 2011, HDC’s counsel and Intel’s Senior Patent Attorney had a

     telephone conference in which Intel’s attorney stated he would look into the matter

     and that Intel probably would not fight if Intel was not using the technology. In fact,

     Intel continued to fight the PTO proceedings for another eight years.

  f. On February 21, 2012, HDC received a letter from Intel’s Senior Patent Attorney

     asking for specific Intel products to be identified.

  g. On March 15, 2012, HDC sent a letter to Intel identifying Intel publications and

     presentations describing Intel’s admitted use of the SVM-RFE technology.

  h. On September 19, 2016 the Declaration of Interference was filed before the Patent

     Trial and Appeal Board (PTAB), naming HDC as the Senior Party and Intel as the

     Junior Party.

  i. On September 26, 2016, HDC’s Chairman sent a letter to an Intel Senior Patent

     Attorney regarding the Declaration of Interference and again offering to collaborate

     with Intel, to benefit both parties. In this letter, HDC shared its future goals for

     SVM-RFE and machine learning, hoping to find common ground with Intel.

  j. On September 30, 2016, HDC received an email from Intel’s Patent Group Counsel

     asking what HDC wanted in order to resolve the interference. HDC responded



                                       16
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 17 of 144




     requesting that Intel licenses SVM-RFE from HDC and disclaims Intel’s ‘077

     patent.

  k. On October 3, 2016, HDC had a telephone conference with outside counsel for Intel

     regarding the possibility of a license and followed up via email regarding the same.

  l. On November 3-4, 2016, emails exchanged between HDC and Intel’s outside

     counsel stated, for the first time, that Intel (wrongly) believed that HDC’s patents

     were invalid and Intel did not infringe.

  m. On January 23, 2017, Intel conceded that HDC has priority over the invention – as

     Intel’s alleged priority date of July 20, 2006 was after HDC’s accorded priority date

     of January 31, 2005. See Interference Doc. 23.

  n. After conceding priority, however, on the same day, January 23, 2017, Intel filed a

     motion in the Interference arguing that all the claims of HDC’s 12/944,197

     application (which were directly copied from Intel’s ‘077 patent) were unpatentable

     as being directed to patent-ineligible subject matter. See Interference Doc. 21.

  o. On the same day, January 23, 2017, Intel filed another motion in the Interference

     arguing that HDC’s Patent Nos. 7,117,188, 7,542,959, and 8,095,483 (all patents-

     in-suit) were also unpatentable as being directed to patent-ineligible subject matter.

     See Interference Doc. 20.

  p. On April 19, 2017, Intel’s outside counsel stated that Intel was unlikely to settle.

  q. On May 1, 2017, HDC’s Chairman sent Intel’s President a letter again offering a

     mutually beneficial collaboration. Intel’s President did not respond.

  r. On February 27, 2019, the PTAB filed a judgement on the interference in favor of

     HDC and cancelled Intel’s ‘077 patent.



                                       17
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 18 of 144




      s. On March 26, 2019, HDC’s Chairman again emailed Intel’s President offering a

          mutually beneficial collaboration. Again, Intel’s President did not respond.

      t. On September 3, 2019, the USPTO issued U.S. Patent No. 10,402,685 (“SVM-RFE

          Patent”) (one of the Patents-in-Suit) for HDC’s patent application covering SVM-

          RFE methods. Health Discovery Corporation now owns four patents in the United

          States and five international patents related to SVM-RFE and is the sole owner of

          all patents related to SVM-RFE.

32. On information and belief, Defendant Intel would not have so rigorously, and at great

   expense of time and resources, defended Intel’s ‘077 patent unless it was actually using

   and benefiting from SVM-RFE.

33. On information and belief, Intel’s admission in December 2011 that it would not fight the

   re-examination of its ‘077 patent unless it was actually using the SVM-RFE technology

   indicates that Intel is using the technology, as it did fight both the re-examination and the

   interference.

34. In this near decade long controversy, Intel has never explicitly denied using SVM-RFE

   technology. Rather, on information and belief, Intel’s actions (e.g., fighting the re-

   examination; fighting the interference; attempting to patent SVM-RFE technology for

   itself; remaining silent on whether it is or is not using SVM-RFE; attempting to invalidate

   all patents related to SVM-RFE), is evidence of, or at least strongly suggestive, that Intel

   is in fact using HDC’s SVM-RFE technology.

35. Further, Intel has admitted (many times) in numerous publications and presentations to

   using SVM-RFE in the development and optimization of certain of Intel’s products. On

   information and belief, Intel has used the SVM-RFE method as a tool in developing,



                                            18
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 19 of 144




testing, validating, verifying and optimizing certain of Intel’s products (software,

hardware, packages, etc.). The publications and presentations by Intel researchers

describing Intel’s unauthorized use of SVM-RFE date back at least as far as May 2005. A

non-exhaustive list of such publications/presentations includes, inter alia:

  a. Yurong Chen, et al., “Performance Scalability of Data-Mining Workloads in

      Bioinformatics,” Intel Technology Journal, Vol. 9, Issue 2, May 19, 2005. Exhibit

      I.

  b. Uma Srinivasan, et al., “Characterization and Analysis of HMMER and SVM-

      RFE,” Proceedings of the IEEE International Symposium on Workload

      Characterization (IISWC), Oct. 2005. Exhibit J.

  c. Joseph Zambreno, et al., “Performance Characterization of Data Mining

      Applications using MineBench,” Proceedings of the Workshop on Computer

      Architecture Evaluation using Commercial Workloads (CAECW), February 2006.

      Exhibit K.

  d. Jayaprakash Pisharath, "Accelerating Data Mining Workloads: Current Approaches

      and Future Challenges in System Architecture Design," Proceedings of the

      International Workshop on High Performance Data Mining (HPDM), April 2006.

      Exhibit L.

  e. Ramanathan Narayanan, “MineBench: A Benchmark Suite for Data Mining

      Workloads,” Proceedings of the International Symposium on Workload

      Characterization (IISWC), October 2006. Exhibit M.

  f. Aamer Jaleel, et al., “Last Level Cache (LLC) Performance of Data Mining

      Workloads on a CMP- A Case Study of Parallel Bioinformatics Workloads,”



                                        19
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 20 of 144




     Proceedings of the 12th IEEE International Symposium on High Performance

     Computer Architecture (HPCA), 2006. Exhibit N.

  g. A. Choudhary, et al., "Optimizing Data Mining Workloads using Hardware

     Accelerators," Proceedings of the Workshop on Computer Architecture Evaluation

     using Commercial Workloads (CAECW), February 2007. Exhibit O.

  h. Wenlong Li, et al., “Understanding the Memory Performance of Data-Mining

     Workloads on Small, Medium, and Large-Scale CMPs Using Hardware-Software

     Co-simulation,” Proceedings of the IEEE International Symposium on

     Performance Analysis of Systems & Software (ISPASS), April 2007. Exhibit P.

  i. Youfeng Wu, et al., “Impacts of Multiprocessor Configurations on Workloads in

     Bioinformatics,” Proceedings of the 19th International Symposium on Computer

     Architecture and High-Performance Computing (SBAC-PAD ’07), October 2007.

     Exhibit Q.

  j. Jiaqi Zhang, et al., “Exploring the Emerging Applications for Transactional

     Memory,” Proceedings of the IEEE Ninth International Conference on Parallel and

     Distributed Computing, Applications and Technologies (PDCAT 2008), December

     2008. Exhibit R.

  k. U.S. Patent Publication No. US 2010/0315337 A1 and WIPO Publication No.

     WO2010/147704, Ferren et al., “Optical Capacitive Thumb Control with Pressure

     Sensor.”

  l. U.S. Patent No. 8,347,301 B2, Wenlong Li, et al., “Device, System, and Method of

     Scheduling Tasks of a Multithreaded Application.” (This Intel patent issued January

     1, 2013 and describes the use of SVM-RFE at least at 3:43-44, 7:25 and 7:48-52).



                                     20
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 21 of 144




36. On information and belief, Intel’s January 23, 2017 motions before the PTO in connection

   with the Interference proceeding (supra ¶ 31(n-o)) were Intel’s “scorched-earth” effort at

   mutual destruction. By arguing that all the claims of HDC’s 12/944,197 application were

   unpatentable, Intel was effectively trying to destroy its own patent (the ‘077 patent), which

   HDC had directly copied to provoke the interference. On information and belief, Intel’s

   attempt to destroy both HDC’s pending application (and thus Intel’s own patent) and

   HDC’s SVM-RFE related patents, was either extremely spiteful or otherwise indicative

   that Intel is using the SVM-RFE invention (such that Intel tried to destroy all the patents

   so that it could continue to use the SVM-RFE invention). On further information and

   belief, this action by Intel indicates clear intent and motivation for Intel’s continued use.

37. On information and belief, Defendant Intel has reaped significant benefit, and continues

   to do so, by exploiting HDC’s patented invention to develop, improve, and optimize Intel

   products, and embed SVM-RFE capabilities in its products. Further, such exploitation has

   also added value to Intel’s commercial offerings.

38. On information and belief, Intel’s increased interest in health and life science applications

   (e.g., healthcare big data, personalized medicine, etc.) suggests Intel’s continued and

   probable use of SVM-RFE technology.

                                 COUNT I
                      INFRINGEMENT OF THE ‘188 PATENT

39. Plaintiff HDC repeats and realleges the above paragraphs, which are incorporated by

   reference as if fully restated herein.

40. Plaintiff HDC is the owner by assignment of all right, title, and interest in the ‘188 patent,

   including all right to recover for any and all infringement thereof.

41. Defendant is not licensed or otherwise authorized to practice the ‘188 patent.

                                             21
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 22 of 144




42. The ‘188 patent is valid and enforceable. In this regard, the ‘188 patent is presumed valid

   under 35 U.S.C. §282.

43. The ‘188 patent relates to, among other things, methods for using learning machines (e.g.,

   Support Vector Machines) to identify relevant patterns in datasets and select relevant

   features within the datasets to optimize data classification (e.g., using Recursive Feature

   Elimination). The ‘188 patent invented such methods, for example, to identify patterns in

   biological systems (e.g., genes, gene products, proteins, lipids, and combinations of the

   same) to help, e.g., diagnose and predict abnormal physiological states.

44. On information and belief, Defendant manufactures and markets infringing products, and

   uses software that infringes HDC’s method and apparatus claims. See, ¶¶ 52-54, infra.

   Such products infringe on the inventive aspects of the ‘188 patent and include, inter alia,

   Intel processors (e.g., Intel Xeon series; etc.), Intel Field Programmable Gate Arrays

   (FPGAs) and System on Chips (SoCs) (e.g., Intel Agilex Series; Intel Stratix Series; etc.),

   and Intel software (e.g., Intel Data Analytics Acceleration Library). Intel processors,

   FPGAs, SoCs, and software are deployed, for example, in Intel/Intel-partnered computers,

   workstations, network-computer architectures, and cloud-based architectures. On

   information and belief, Intel uses machine learning software programs in-house to test,

   validate, verify and optimize their processors and conduct comparative studies, and these

   machine learning software programs employ SVM-RFE methods claimed in HDC’s

   patents.

45. The ‘188 patent is well-known in the SVM-RFE industry. It has been cited in at least 77

   U.S. patents and patent applications, including patents and patent applications filed by




                                           22
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 23 of 144




   industry leaders, such as Google Inc., Microsoft Corporation, General Electric Company,

   and Siemens Ag.

46. On information and belief, Defendant has been aware of the ‘188 patent since at least May

   15, 2008. According to the records of the U.S. Patent and Trademark Office, on or about

   May 15, 2008, Defendant Intel cited the ‘188 patent to the U.S. Patent and Trademark

   Office in connection with the prosecution of U.S. Patent Application 12/152,568, entitled

   “Forward Feature Selection For Support Vector Machines.” Specifically, Intel filed an

   “Information Disclosure Statement by Applicant” listing the ‘188 patent as the only

   document, thus demonstrating Defendant’s knowledge of the ‘188 patent.

47. In addition, the ‘188 patent was cited in at least the following Intel patent, which further

   demonstrates Defendant’s knowledge of the ‘188 patent: US 8,756,174 entitled “Forward

   Feature Selection For Support Vector Machines,” a continuation of U.S. Patent

   Application 12/152,568 cited in ¶ 46 supra. Specifically, on October 7, 2013, Intel filed

   an “Information Disclosure Statement by Applicant” listing the ‘188 patent, thus

   demonstrating Defendant’s knowledge of the ‘188 patent.

48. The ‘188 patent was cited in at least one Intel Corporation patents via family-to-family

   citations, including:

      a. WO Patent No. 2007016814, “A Recursive Feature Eliminating Method Based on

          a Support Vector Machine,” with a publication date of February 15, 2007. Notably,

          this World Intellectual Property Organization patent is the same as Intel’s ‘077

          Patent.

49. Moreover, Plaintiff HDC began corresponding with Defendant about the SVM-RFE

   patents, including the ‘188 patent, in November 2011. Specifically, HDC sent a letter to



                                            23
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 24 of 144




   Steven Rodgers on November 10, 2011, advising of a reexamination of Intel Patent No.

   7,685,077, and a filing to provoke an interference with the ‘077 patent. On information

   and belief, Steven Rodgers was Intel’s Vice President of Legal and Corporate Affairs in

   November 2011. At the time of this filing, Rodgers is now Executive Vice President and

   General Counsel for Intel.

50. Therefore, Defendant had actual and constructive knowledge of the ‘188 patent, as well

   as actual and constructive knowledge of the relevance and significance of the ‘188 patent

   to its research and development, as well as its product offerings, at least no later than May

   15, 2008 (per Intel’s IDS solely citing the ‘188 patent), and certainly no later than

   November 10, 2011 (per HDC direct correspondence).

                Defendant’s Direct Infringement of the ‘188 Patent

51. On information and belief, in violation of 35 U.S.C. § 271(a), Defendant has directly

   infringed, continues to directly infringe, and will continue to directly infringe, absent the

   Court’s intervention, one or more claims of the ‘188 patent, including for example (but

   not limited to) at least computer-implemented method claims 1-12, 13-18, and 19-23 of

   the ‘188 patent, either literally or under the doctrine of equivalents, by making, using,

   testing, selling, and/or offering to sell within the United States, or importing into the

   United States, without license or authority, Defendant’s infringing products, including, but

   not limited to, at least Intel AI-optimizing/machine learning processors, FPGAs, SoCs,

   and/or software – which are, inter alia, deployed in Intel/Intel-partnered computers,

   workstations,    network-computer      architectures,   and    cloud-based     architectures.

   Defendant’s infringing products also include software applications or libraries that

   incorporate SVM-RFE algorithms, such as Intel’s Data Analytics Acceleration Library



                                           24
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 25 of 144




   (DAAL) that utilizes SVM-RFE algorithms contained in the scikit-learn open source

   software. The following products and software are representative, see paragraphs 52-54

   infra, of Intel’s infringement.

52. Representative Intel Processors:

  Intel’s Xeon Family

  According to Intel, the Intel® Xeon® Processor Family is the processor brand of Intel®

  geared towards mission-critical businesses and for big data insights, the brand including

  Intel® Xeon® D Processors (optimized for density and lower power), Intel® Xeon® W

  Processors (optimized for mainstream workstations), and Intel® Xeon® E Processors

  (offer essential performance for entry servers and entry workstations).




  Source: https://www.intel.com/content/www/us/en/products/processors/xeon.html (last accessed July 1,
  2020)




  Source: https://www.intel.com/content/www/us/en/benchmarks/intel-data-center-performance.html (last
  accessed July 1, 2020)




                                                25
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 26 of 144




Source: https://www.intel.com/content/www/us/en/benchmarks/intel-data-center-performance.html (last
accessed July 1, 2020)




Source: https://www.intel.com/content/www/us/en/benchmarks/intel-data-center-performance.html (last
accessed July 1, 2020)




Source: https://www.intel.com/content/www/us/en/benchmarks/intel-data-center-performance.html (last
accessed July 1, 2020)




                                             26
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 27 of 144




53. Representative Field Programmable Gate Arrays (FPGAs):

  Intel’s Stratix Family (e.g., Intel Stratix 10 NX FPGAs)

  According to Intel, the Intel® Stratix® 10 NX FPGA is an AI-optimized FPGA of Intel®

  for AI acceleration applications that require high-bandwidth and low-latency memory

  bandwidth. It can be used for, inter alia, natural language processing, security, genomics,

  and real time video analytics.




  Source: https://www.intel.com/content/www/us/en/products/programmable/fpga/stratix-10/nx.html (last
  accessed July 1, 2020)




  Source: https://www.intel.com/content/www/us/en/products/programmable/fpga/stratix-10/nx.html (last
  accessed July 1, 2020)




  Source: https://www.intel.com/content/www/us/en/products/programmable/fpga/stratix-10/nx.html (last
  accessed July 1, 2020)


                                               27
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 28 of 144




Source: https://www.intel.com/content/www/us/en/products/programmable/fpga/stratix-10/features.html
(last accessed July 1, 2020)

Intel’s Agilex Family (e.g., Agilex F-Series FPGAs and SoCs)

According to Intel, the Intel® AgilexTM F-Series FPGAs & SoCs are FPGAs and SoCs of

Intel® that provide agility and flexibility across diverse markets for a wide range of

applications in Data Center, Networking, and Edge, providing the customized connectivity

and acceleration needed for power sensitive application.




                                             28
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 29 of 144




Source: https://www.intel.com/content/www/us/en/products/programmable/fpga/agilex/f-series.html (last
accessed July 1, 2020)




Source: https://www.intel.com/content/www/us/en/products/programmable/fpga/agilex/f-series.html (last
accessed July 1, 2020)




Source: https://www.intel.com/content/www/us/en/products/programmable/fpga/agilex/f-series.html (last
accessed July 1, 2020)


Intel’s Programmable Acceleration Card with Intel Arria

According to Intel, this PCI Express* (PCIe*)-based FPGA accelerator card for data

centers provides the performance and versatility of FPGA acceleration and is one of

several platforms supported by the Acceleration Stack for Intel® Xeon® CPU with

FPGAs. Along with acceleration libraries and development tools, the acceleration stack


                                              29
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 30 of 144




  saves developers time and enables code re-use across multiple Intel FPGA platforms. The

  Intel Programmable Acceleration Card with Intel Arria® 10 GX FPGA can be

  implemented in many market segments, such as big data analytics, artificial intelligence,

  genomics, video transcoding, cybersecurity, and financial trading.

  Source: https://www.intel.com/content/www/us/en/programmable/products/boards_and_kits/dev-
  kits/altera/acceleration-card-arria-10-gx/overview.html (last accessed July 1, 2020)




  Source: https://www.intel.com/content/www/us/en/programmable/products/boards_and_kits/dev-
  kits/altera/acceleration-card-arria-10-gx/overview.html (last accessed July 1, 2020)

54. Representative Software Used by Intel:

  Intel Using Scikit-learn with Intel’s Data Analytics Acceleration Library (DAAL).

  Intel® Data Analytics Acceleration Library (Intel® DAAL): according to Intel, this is the

  library of Intel® Architecture optimized building blocks covering all data analytics stages:

  data acquisition from a data source, preprocessing, transformation, data mining, modeling,

  validation, and decision making.




    Source: Intel Data Analytics Acceleration Library 2020 Update 1 – Developer Guide, p. 9


                                                30
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 31 of 144




Intel DAAL is closely integrated with and leverages the capabilities of the Scikit-learn

machine language. In fact, Intel admits that its AI Analytics Toolkit includes Scikit-learn:

          “Using this toolkit, you can:

      •   Deliver high-performance deep learning (DL) training on CPUs and
          integrate fast inference into your AI applications with Intel-optimized DL
          frameworks: TensorFlow* and PyTorch*.
      •   Achieve drop-in acceleration for data analytics and machine learning
          workflows with compute-intensive Python* packages – Pandas, NumPy,
          SciPy, Scikit-learn*, and XGboost*.”

      Source: https://software.intel.com/content/www/us/en/develop/tools/oneapi/ai-analytics-
      toolkit.html?cid=sem&source=sa360&campid=2020_q2_iags_us_iagsoapi_iagsoapiee_awa_te
      xt-link_brand_bmm_cd_dpd-oneapi-analytic-toolkit_O-20WWS_google_div_oos_non-
      pbm&ad_group=brand_oneapi-ai-toolkit_awa&intel_term=%2Bintel+%2Bscikit-
      learn&sa360id=43700053515352496&&gclid=EAIaIQobChMI3ry37PzZ6gIVCLLICh28rAhF
      EAAYASAAEgLGQfD_BwE (last accessed July 17, 2020) (emphasis added)




Source: https://software.intel.com/content/www/us/en/develop/tools/oneapi/ai-analytics-
toolkit.html?cid=sem&source=sa360&campid=2020_q2_iags_us_iagsoapi_iagsoapiee_awa_text-
link_brand_bmm_cd_dpd-oneapi-analytic-toolkit_O-20WWS_google_div_oos_non-
pbm&ad_group=brand_oneapi-ai-toolkit_awa&intel_term=%2Bintel+%2Bscikit-
learn&sa360id=43700053515352496&&gclid=EAIaIQobChMI3ry37PzZ6gIVCLLICh28rAhFEAAYASA
AEgLGQfD_BwE (last accessed July 17, 2020) (emphasis added)


Scikit-Learn Machine Language: Scikit-learn is an open source software machine

learning library for the Python programming language. Scikit-learn comprises various

classification, regression and clustering algorithms including support vector machines

                                           31
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 32 of 144




(SVMs), random forests and gradient boosting, and is designed to interoperate with the

Python numerical and scientific libraries NumPy and SciPy. Importantly, Scikit-learn uses

feature ranking with recursive feature elimination (RFE) for feature selection as shown

below:




Source: https://scikit-learn.org/stable/modules/generated/sklearn.feature_selection.RFE.html (last accessed
July 7, 2020)

As described on the Scikit-learn website:

         Given an external estimator that assigns weights to features (e.g., the
         coefficients of a linear model), the goal of recursive feature elimination
         (RFE) is to select features by recursively considering smaller and
         smaller sets of features. First, the estimator is trained on the initial set of
         features and the importance of each feature is obtained either through
         a coef_attribute or through a feature importances_ attribute. Then, the least
         important features are pruned from current set of features. That
         procedure is recursively repeated on the pruned set until the desired
         number of features to select is eventually reached.

Source: https://scikit-learn.org/stable/modules/generated/sklearn.feature_selection.RFE.html (last accessed
July 7, 2020) (emphasis added)

The Recursive Feature Elimination (RFE) ranking function is further described with

reference to graphical data on the Scikit-learn website as follows:




                                                32
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 33 of 144




Source: https://scikit-learn.org/stable/auto_examples/feature_selection/plot_rfe_digits.html#sphx-glr-auto-
examples-feature-selection-plot-rfe-digits-py (last accessed July 7, 2020)


Note in the sample code below, the SVM classifier is initially imported, then the RFE

function is imported for feature selection, with the ranking based on a linear kernel:




Source: https://scikit-learn.org/stable/auto_examples/feature_selection/plot_rfe_digits.html#sphx-glr-auto-
examples-feature-selection-plot-rfe-digits-py (last accessed July 7, 2020)




                                                33
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 34 of 144




  Another example of the integrated nature of scikit-learn and Intel DAAL is set forth

  below, highlighting the API compatibility between the two software programs, including

  Support Vector Machine (SVM) algorithms:




  Source: https://intelpython.github.io/daal4py/sklearn.html (last accessed July 7, 2020)



                               Direct Infringement Allegations

55. On information and belief, Intel’s infringing products contain substantially similar

   componentry and functionality at least insofar as the claimed inventions are concerned.

   The allegations below illustrate how Intel’s infringing products (e.g., processors, FPGAs,

   SoCs, and Software) embody the claimed computer-implemented methods. Reasonable

   discovery will confirm these interpretations. Such infringement by these products is

   exemplified through the independent claims of the ‘188 patent, which are representative

   of the scope of Intel’s infringement.

56. As Defendant Intel is in the sole and complete possession of its relevant source code,

   algorithms, etc., with such information not publicly available, Plaintiff HDC respectfully

   requests early, limited discovery pursuant to Western District of Texas Local Rules (i.e.,



                                                  34
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 35 of 144




   Order Governing Procedures – Patent Case) to confirm which Intel products or uses

   infringe. The Local Rules state:

          Except with regard to discovery necessary for claim construction, all other
          discovery is stayed until after the Markman hearing. Notwithstanding this
          general stay of discovery, the Court will permit limited discovery by
          agreement of the parties, or upon request, where exceptional circumstances
          warrant.

57. Plaintiff HDC is requesting early discovery to confirm exactly which Intel products or

   uses of the SVM-RFE invention infringe the ‘188 patent. Due to the nature of Intel’s

   business, the information required to determine exactly which Intel products or uses

   infringe is, in large part, not publicly available. However, although said information is not

   publicly available, Intel has publicly admitted (on several occasions) that it uses/used

   SVM-RFE in the development and optimization of its products (software, hardware,

   packages, libraries, etc.). HDC did not authorize Intel’s use of SVM-RFE, for any reason,

   and therefore Intel’s admissions of using SVM-RFE makes it highly probable that Intel is

   infringing the ‘188 patent. Intel may also be using the SVM-RFE technology, but referring

   to it by a different name to conceal infringing activities. The following citations, inter

   alia, include examples of Intel’s admissions in the past, and there is no reason to believe

   they have ceased using the invention. Supra ¶ 35 for additional publications.

      a. A. Jaleel, et al., “Last Level Cache (LLC) Performance in Data Mining Workloads

          on a CMP – A Case Study of Parallel Bioinformatics Workloads,” Proc. of the 12th

          Int’l Symp. on High Performance Computer Architecture (HPCA), 2006. [2 of 3

          authors were Intel employees]. Exhibit N.

      b. Y. Chen, et al., “Performance Scalability of Data-Mining Workloads in

          Bioinformatics,” Intel Technology Journal, Vol. 9, No. 2, May 19, 2005. [9 of 9



                                           35
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 36 of 144




          authors were Intel employees, including the two named inventors of Intel SVM-

          RFE patent US7,685,077]. Exhibit I.

      c. U. Srinivasan, et al., “Characterization and Analysis of HMMER and SVM-RFE

          Parallel Bioinformatics Applications,” Proc. of the IEEE Int’l Symp. on Workload

          Characterization (IISWC), Oct. 2005. [8 of 8 authors were Intel employees;

          including the two named inventors of Intel SVM-RFE patent US7,685,077] [In

          endnote 7, authors attribute SVM-RFE to Guyon and Weston, two of the named

          inventors of the ‘188 patent]. Exhibit J.

58. On information and belief, Defendant Intel performs each limitation of claim 1 of the ‘188

   patent:

  “1. A computer-implemented method for identifying patterns in data, the method
  comprising:
          (a) inputting into at least one support vector machine of a plurality of support vector
  machines a training set having known outcomes, the at least one support vector machine
  comprising a decision function having a plurality of weights, each having a weight value,
  wherein the training set comprises features corresponding to the data and wherein each
  feature has a corresponding weight;
          (b) optimizing the plurality of weights so that classifier error is minimized;
          (c) computing ranking criteria using the optimized plurality of weights;
          (d) eliminating at least one feature corresponding to the smallest ranking criterion;
          (e) repeating steps (a) through (d) for a plurality of iterations until a subset of
  features of pre-determined size remains; and
          (f) inputting into the at least one support vector machine a live set of data wherein
  the features within the live set are selected according to the subset of features.”

59. On information and belief, Defendant Intel’s accused products and software, through their

   optimization, development, sale, and operation, embody a computer implemented method

   for identifying patterns in data. Reasonable discovery will confirm this interpretation. As

   evidence, and for example, one such computer-implemented method from the

   bioinformatics community was conducted by Intel engineers on a liver patient dataset to

   predict whether a person has liver disease (hereinafter “liver patient dataset”). See

                                            36
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 37 of 144




   <https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-

   classification-using-the-intel-distribution-for-python.html> at page 1 (published May 3,

   2018). As an additional example, one such computer-implemented method from the

   financial metrics community was conducted by Intel engineers on a credit risk dataset to

   predict whether a person is a good credit risk or not (hereinafter “credit risk dataset”)

   (published April 20, 2018).

    “Using the advantage of optimized scikit-learn* (Scikit-learn with Intel DAAL) that comes
    with Intel® Distribution for Python, we were able to achieve good results for the prediction
    problem.”
    Source:< https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
    machine-learning-with-intel-optimized-packages.html> p.1


    “Using Intel optimized performance libraries in Intel® Xeon® Gold 6128 processor helped
    machine-learning applications to make predictions faster.”
    Source:< https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
    machine-learning-with-intel-optimized-packages.html> p.10


60. On information and belief, Defendant Intel’s accused products and software, through

   their optimization, development, sale, and operation, embody a computer implemented

   method for (a) inputting into at least one support vector machine of a plurality of support

   vector machines a training set having known outcomes, the at least one support vector

   machine comprising a decision function having a plurality of weights, each having a

   weight value, wherein the training set comprises features corresponding to the data and

   wherein each feature has a corresponding weight. Reasonable discovery will confirm this

   interpretation. As evidence, and for example, Intel used the liver patient dataset

   comprising a plurality of features (e.g., ten), and two classes (e.g., liver patient or not) as

   shown in Table 2 below:



                                                  37
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 38 of 144




Liver Patient Dataset




Source:< https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-classification-
using-the-intel-distribution-for-python.html > p.2

Feature selection is used to identify the most important features in the dataset that can build

the model from the dataset.

 “Feature selection is mainly applied to large datasets to reduce high dimensionality. This
 helps to identify the most important features in the dataset that can be given for model
 building.”
 Source:< https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-
 classification-using-the-intel-distribution-for-python.html > p.4



In the liver patient dataset example described by Intel engineers, they used the random

forest algorithm (a classifier) in order to visualize feature importance. However, as shown

in the graphical data below for the receiver operating characteristics (ROC), additional

classifiers were used on the liver patient dataset, including a support vector machine

(SVM).




                                                38
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 39 of 144




Source:<https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-classification-
using-the-intel-distribution-for-python.html> p.4

For the credit risk dataset, Intel’s classification comprised a plurality of features (e.g., 21),

and two classes (e.g., good credit or bad credit) as shown in Table 3 below:




                                                39
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 40 of 144




Credit Risk Dataset




Source: < https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
machine-learning-with-intel-optimized-packages.html> p.2-3

As shown in the graph below for the receiver operating characteristics (ROC), one of the

support vector classifiers for the credit risk dataset is a support vector machine (SVM).




                                               40
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 41 of 144




  Source:<    https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
  machine-learning-with-intel-optimized-packages.html > at p.9

61. On information and belief, Defendant Intel’s accused products and software, through their

   optimization, development, sale, and operation, embody a computer implemented method

   for (b) optimizing the plurality of weights so that classifier error is minimized. For

   example, and on information and belief, Intel optimizes the plurality of weights and

   determines the relative importance of the features within their processors, FPGAs, SoCs,

   and/or software using Scikit-Learn (a machine learning library) function –

   ExtraTreesClassifier().While Intel may have used this function in relation to an alternate

   feature selection algorithm, as shown above Intel has used up to eight other classifiers

   including SVM during the liver patient dataset analysis.

    “The ExtraTreesClassifier() function from the sklearn.ensemble package is used for
    calculation.”
    Source:<  https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-
    classification-using-the-intel-distribution-for-python.html > p.4




                                                  41
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 42 of 144




  In the liver patient dataset method, 90% of the dataset was used to train the model, and

  10% was used for testing/predicting the model outcomes. Another scikit-learn (a machine

  learning library) function was used to split the training and test data – StratfiedShuffleSplit.

    “A part of the whole dataset was given for training the model and the rest was given for
    testing. In this experiment, 90 percent of the data was given for training and 10 percent for
    testing. Since StratfiedShuffleSplit (a function in scikit-learn) was applied to split the train-test
    data, the percentage of samples for each class was preserved, that is, in this case, 90 percent of
    samples from each class was taken for training and the remaining 10 percent from each class
    was given for testing. Classifiers from the scikit-learn package were used for model building.”
    Source:< https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-
    classification-using-the-intel-distribution-for-python.html > p.5


  For the credit risk dataset example, and on information and belief, the method included

  optimizing the plurality of weights and determining the relative importance of the features

  is calculated using scikit-learn.

    “Classifier is implemented using two packages: scikit-learn with Intel DAAL and PyDAAL.”
    Source: <https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
    machine-learning-with-intel-optimized-packages.html> p.7


  In the credit risk dataset method, 90% of the dataset was used to train the model, and 10%

  was used for testing/predicting the model outcomes.

    “Data Split
    Splitting the train and test data: The data is then split into train and test sets for further analysis.
    90% of the data is used for training and 10% is for testing. The train_test_split function in
    scikit-learn is used for data splitting.”
    Source: <https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
    machine-learning-with-intel-optimized-packages.html> p.7



62. On information and belief, Defendant Intel’s accused products and software, through their

   optimization, development, sale, and operation, embody a computer implemented method

   for (c) computing ranking criteria using the optimized plurality of weights. Reasonable


                                                  42
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 43 of 144




 discovery will confirm this interpretation. As evidence, and for the liver patient dataset

 example, the rankings were computed and plotted on the graph shown in Figure 5 below,

 showing the relative importance of the features. Note, while Intel may have used the forest

 of trees algorithm for feature importance, as shown above Intel has used up to eight other

 classifiers including SVM during the liver patient dataset analysis.

Liver Patient Dataset

 “Figure 5 shows the feature importance with forests of trees. From the
 figure, it is clear that the most important feature is V5 (alkphos
 alkaline phosphatase) and the least important is V2 (gender).”




Source: https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-classification-
using-the-intel-distribution-for-python.html at p.4


For the credit risk dataset example, the rankings were computed and plotted on the graph

shown in Table 5 below, showing the relative importance of the features.




                                               43
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 44 of 144




  Credit Risk Dataset




  Source:     https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
  machine-learning-with-intel-optimized-packages.html at p.4


63. On information and belief, Defendant Intel’s accused products and software, through their

   optimization, development, sale, and operation, embody a computer implemented method

   for (d) eliminating at least one feature corresponding to the smallest ranking criterion.

   Reasonable discovery will confirm this interpretation. As evidence, and for liver patient

   dataset example, features with the smallest ranking criteria were made available to be

   eliminated, in this case it was V2 (gender of the patient), V8 (total proteins), V10 (A/G

   ratio albumin and globulin ratio), and V9 (albumin).

    “Removing the least significant features help to reduce the processing time without
    significantly affecting the accuracy of the model. Here V2 (gender of the patient), V8 (total
    proteins), V10 (A/G ratio albumin and globulin ratio), and V9 (albumin) are dropped in order
    to reduce the number of features for model building.”
    Source: https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-
    classification-using-the-intel-distribution-for-python.html at p.4


  The credit risk dataset example also used such a ranking criterion.


                                                  44
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 45 of 144




    Feature Selection

    “Datasets may contain irrelevant or redundant features that might make the machine-learning
    model more complicated. In this step, we aim to remove the irrelevant features which
    may cause an increase in run time, generate complex patterns, etc.”

    Source: https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
    machine-learning-with-intel-optimized-packages.html at p.6 (emphasis added)


64. On information and belief, Defendant Intel’s accused products and software, through their

   optimization, development, sale, and operation, embody a computer implemented method

   for (e) repeating steps (a) through (d) for a plurality of iterations until a subset of features

   of pre-determined size remains. Reasonable discovery will confirm this interpretation. On

   information and belief, and for example, the process of computing ranking criteria and

   eliminating the features with smaller ranking criteria, can be continued until the desired

   subset of features remains. In the liver patient dataset, there were four smaller ranking

   features, which could have been eliminated in one round, or several rounds of ranking and

   eliminating, depending on the engineer’s desired protocol.

    “Removing the least significant features help to reduce the processing time without
    significantly affecting the accuracy of the model. Here V2 (gender of the patient), V8 (total
    proteins), V10 (A/G ratio albumin and globulin ratio), and V9 (albumin) are dropped in order
    to reduce the number of features for model building.”
    Source: https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-
    classification-using-the-intel-distribution-for-python.html at p.4


  Similar to the liver patient dataset example, and on information and belief, during the

  credit risk dataset, computing ranking criteria and eliminating the features with smaller

  ranking criteria, can be continued until the desired subset of features remains. For the credit

  risk dataset, when the irrelevant features were removed, the classifier performance

  improved slightly, but there was a significant improvement in run time, due to the reduced

  feature set.

                                                  45
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 46 of 144




    “There was only a slight improvement in classifier performance when the irrelevant features
    were removed, but there was a significant improvement in run time.”

    Source: https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
    machine-learning-with-intel-optimized-packages.html at p.9 (emphasis added)



65. On information and belief, Defendant Intel’s accused products and software, through their

   optimization, development, sale, and operation, embody a computer implemented method
    Source:< https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-machine-learning-
    with-intel-optimized-packages.html > p.4
   for (f) inputting into the at least one support vector machine a live set of data wherein the

   features within the live set are selected according to the subset of features. Reasonable

   discovery will confirm this interpretation. As evidence, and for the liver patient dataset

   example, the figure below illustrates the receiver operating characteristic (ROC), of the

   various classifiers. The ROC curve is created by plotting the true positive rate against the

   false positive rate at various threshold settings. As shown in the graph below for the

   receiver operating characteristics (ROC), one of the support vector classifiers for the liver

   patient dataset is a support vector machine (SVM).

  Liver Patient Dataset

    “The ROC curves for various classifiers are given in figure 7. The
    classifier output quality of different classifiers can be evaluated
    using this.”




                                                           46
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 47 of 144




Source: https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-classification-
using-the-intel-distribution-for-python.html at p.8

For the credit risk dataset example, the figure below illustrates the receiver operating

characteristic (ROC), of the various classifiers. The ROC curve is created by plotting the

true positive rate against the false positive rate at various threshold settings. One of those

classifiers for the credit risk dataset is a Support Vector Machine (SVM).

Credit Risk Dataset

 “Figure 6 shows the ROC curve for classifiers in scikit-learn with Intel® DAAL. ROC curve
 demonstrates that Random Forest Classifier and Ada Boost classifier are the best classifiers.”
 Source: https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
 machine-learning-with-intel-optimized-packages.html at p.9




                                               47
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 48 of 144




  Source:     https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
  machine-learning-with-intel-optimized-packages.html at p.9

66. On information and belief, Defendant Intel performs each limitation of claim 13 of the

   ‘188 patent:

  “13. A computer-implemented method for identifying determinative genes for use in
  diagnosis, prognosis or treatment of a disease, the method comprising:
          (a) inputting into a support vector machine a training data set of gene expression
  data having known outcomes with respect to the disease, the support vector machine
  comprising a decision function having a plurality of weights, each having a weight value,
  wherein the training set comprises features corresponding to the gene expression data and
  each feature has a corresponding weight;
          (b) optimizing the plurality of weights so that classifier error is minimized;
          (c) computing ranking criteria using the optimized plurality of weights;
          (d) eliminating at least one feature corresponding to the smallest ranking criterion;
          (e) repeating steps (a) through (d) for a plurality of iterations until an optimum
  subset of features remains; and
          (f) inputting into the support vector machine a live data set of gene expression data
  wherein the features within the live data set are selected according to the optimum subset
  of features.”

67. On information and belief, Defendant Intel performs each limitation of claim 19 of the

   ‘188 patent:

  “19. A computer-implemented method for identifying patterns in biological data, the
  method comprising:

                                                  48
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 49 of 144




          (a) inputting into at least some of a plurality of support vector machines a training
  data set, wherein the training data set comprises features corresponding to the biological
  data and each feature has a corresponding weight, and wherein each support vector
  machine comprises a decision function having a plurality of weights;
          (b) optimizing the plurality of weights so that classification confidence is
  optimized;
          (c) computing ranking criteria using the optimized plurality of weights;
          (d) eliminating at least one feature corresponding to the smallest ranking criteria;
          (e) repeating steps (a) through (d) for a plurality of iterations until an optimum
  subset of features remains; and
          (f) inputting into the plurality of support vector machines a live set of biological
  data wherein the features within the live set are selected according to the optimum subset
  of features.”

68. As alleged in ¶¶ 66 and 67, independent claims 13 and 19 are computer-implemented

   method claims for identifying patterns in data, and are of similar content and scope to

   claim 1 of the ‘188 patent, with just slight differences related to the type of datasets upon

   with the SVM-RFE method is implemented. Accordingly, the direct infringement

   allegations of ¶¶ 59-65 are incorporated by reference herein and apply to claims 13 and

   19. Defendant Intel’s accused products and software perform and infringe each limitation

   of claim 13 and each limitation of claim 19.

69. On information and belief, Defendant Intel’s accused products and software embody each

   limitation of the dependent claims 2-12, 14-18, and 20-23 of the ‘188 patent. Reasonable

   discovery will confirm this interpretation and confirm exactly which Intel products

   implement and use (in testing, validating, verifying, optimizing, operating, etc.) HDC’s

   patented SVM-RFE machine-learning algorithm.

              Defendant’s Direct Infringement of the Method Claims

70. Defendant performs the methods recited in claims 1-23 of the ‘188 patent. Infringement

   of a method claim requires performing every step of the claimed method. Defendant

   performs every step of the methods recited in claims 1-23. As set forth above, Defendant



                                           49
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 50 of 144




   performs, for example, the method recited in claim 1, i.e., a computer-implemented

   method for identifying patterns in data, the method comprising: (a) inputting into at least

   one support vector machine of a plurality of support vector machines a training set having

   known outcomes, the at least one support vector machine comprising a decision function

   having a plurality of weights, each having a weight value, wherein the training set

   comprises features corresponding to the data and wherein each feature has a corresponding

   weight; (b) optimizing the plurality of weights so that classifier error is minimized; (c)

   computing ranking criteria using the optimized plurality of weights; (d) eliminating at

   least one feature corresponding to the smallest ranking criterion; (e) repeating steps (a)

   through (d) for a plurality of iterations until a subset of features of pre-determined size

   remains; and (f) inputting into the at least one support vector machine a live set of data

   wherein the features within the live set are selected according to the subset of features.

71. Even if one or more steps recited in method claims 1-23 of the ‘188 patent are performed

   on technologies, computers, workstations, network-computer architectures, cloud-based

   architectures, etc., not in the physical possession of the Defendant (e.g., in the possession

   of Intel partners, resellers, end-users, etc.), the claimed methods are specifically

   performed by Intel’s processors, FPGAs, SoCs, and/or software. Defendant directly

   infringes as its processors, FPGAs, SoCs, and/or software dictate the performance of the

   claimed steps, such as the “inputting,” “optimizing,” “computing,” “eliminating,”

   “repeating,” and “inputting” steps recited in claim 1 of the ‘188 patent. Defendant’s

   processors, FPGAs, SoCs, and/or software are designed and built by Defendant to perform

   the claimed steps automatically. Such processors, FPGAs, SoCs, and/or software identify

   patterns in data. On information and belief, only Defendant can modify the functionality



                                           50
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 51 of 144




   relating to these activities; no one else can modify such functionality. Defendant therefore

   performs all of the claimed steps and directly infringes the asserted method claims of the

   ‘188 patent.

72. Additionally or alternatively, to the extent third parties or end-users perform one or more

   steps of the methods recited in claims 1-23 of the ‘188 patent, any such action by third

   parties or end-users is attributable to Defendant, such that Defendant is liable for directly

   infringing such claims in a multiple actor or joint infringement situation, because

   Defendant directs or controls the other actor(s). In this regard, Defendant conditions

   participation in activities, as well as the receipt of benefits, upon performance of any such

   step by any such third party or end-user. Defendant exercises control over the methods

   performed by its processors, FPGAs, SoCs, and/or software and benefit from others’ use,

   including without limitation creating and receiving ongoing revenue streams from the

   accused products and related goods, and improvement/enhancement of its processors,

   FPGAs, SoCs, and/or software. End-users and third parties receive a benefit from fiscal

   gains (e.g., third-party developers embedding Defendant’s processors, FPGAs, SoCs,

   and/or software in their own products) and efficient and optimized data output – which

   forms the basis of entire businesses. Defendant also establishes the manner and timing of

   that performance by the third-party or end-user, as dictated by the claimed method steps.

   All third-party and end-user involvement, if any, is incidental, ancillary, or contractual.

73. Thus, to the extent that any step of the asserted method claims is performed by someone

   other than Defendant (e.g., an end-user), Defendant nonetheless directly infringes the ‘188

   patent at least by one or more of: (1) providing processors, FPGAs, SoCs, and/or software

   built and designed to perform methods covered by the asserted method claims; (2)



                                           51
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 52 of 144




   dictating via software and associated directions and instructions (e.g., to end-users) the

   use of the accused products such that, when used as built and designed by Defendant, such

   products perform the claimed methods; (3) having the ability to terminate others’ access

   to and use of the accused products and related goods and services if the accused products

   are not used in accordance with Defendant’s required terms; (4) marketing and advertising

   the accused products, and otherwise instructing and directing the use of the accused

   products in ways covered by the asserted method claims; and (5) updating and providing

   ongoing support and maintenance for the accused products.

                                Induced Infringement

74. Defendant has induced and will continue to induce others’ infringement of claims 1-23 of

   the ‘188 patent, in violation of 35 U.S.C. § 271(b). Defendant has actively encouraged

   infringement of the ‘188 patent, knowing that the acts it induced constituted infringement

   of the ‘188 patent, and its encouraging acts actually resulted in direct patent infringement

   by others.

75. As discussed above, Defendant had actual and constructive knowledge of the ‘188 patent,

   as well as actual and constructive knowledge of the relevance and significance of the ‘188

   patent to its research and development, as well as its product offerings, at least no later

   than May 15, 2008 (per Intel’s IDS solely citing the ‘188 patent), and certainly no later

   than November 10, 2011 (per HDC direct correspondence).

76. To the extent Defendant do not specify and control the relevant algorithms and machine

   learning capabilities of the accused products in the claimed manner (which it does),

   Defendant—with full knowledge of the ‘188 patent and its relevance to its product

   offerings—actively encourages others (e.g., end-users and third parties such as



                                           52
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 53 of 144




   professionals, businesses, developers, Intel partners, etc.)—to use the accused products as

   claimed. Such active encouragement by Defendant takes many forms, and includes

   promotional and instructional materials, as well as technical specifications and

   requirements, and continuing technical assistance.

77. On information and belief, Defendant engaged in these acts with the actual intent to cause

   the acts which it knew or should have known would induce actual infringement, or

   otherwise exercised willful blindness of a high probability that it has induced

   infringement.

                             Contributory Infringement

78. Defendant has contributed and will continue to contribute to others’ infringement of

   claims 1-23 of the ‘188 patent, in violation of 35 U.S.C. § 271(c). Defendant has offered

   to sell and sold within the United States, or imported into the United States, material or

   apparatus for use in practicing the patented computer-implemented methods, constituting

   a material part of the patented methods, knowing the same to be especially made or

   especially adapted for use in infringing the ‘188 patent, and not a staple article or

   commodity of commerce for substantial non-infringing use.

79. As discussed above, Defendant had actual and constructive knowledge of the ‘188 patent,

   as well as actual and constructive knowledge of the relevance and significance of the ‘188

   patent to its research and development, as well as its product offerings, at least no later

   than May 15, 2008 (per Intel’s IDS solely citing the ‘188 patent), and certainly no later

   than November 10, 2011 (per HDC direct correspondence).

80. To the extent Defendant do not specify and control the relevant algorithms and machine

   learning capabilities of the accused products in the claimed manner (which it does),



                                           53
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 54 of 144




   Defendant supplies the accused products to others (e.g., end-users and third parties) that

   perform the claimed data pattern identification and optimization, and/or that, when

   combined with other components, constitute the claimed computer implemented methods.

   The accused products embody SVM-RFE processes, which constitute a material part of

   the claimed inventions, if not the entire claimed inventions themselves. Defendant dictates

   and controls the optimization and identification componentry and techniques in the

   accused products, with full knowledge of the ‘188 patent and its relevance to its research

   development, as well as its product offerings, and know the same to be especially made

   and especially adapted for the infringement of the ‘188 patent.

81. On information and belief, the portions of Defendant’s products that identify patterns in

   data and implement SVM-RFE, including Intel branded products made, marketed, used,

   sold, offered to sell, or imported by Defendant, are not staple articles or commodities of

   commerce suitable for substantial non-infringing use.

                                 Willful Infringement

82. As set forth above, Defendant had actual and constructive knowledge of the ‘188 patent,

   as well as actual and constructive knowledge of the relevance and significance of the ‘188

   patent to its research and development, as well as its product offerings, at least no later

   than May 15, 2008 (per Intel’s IDS solely citing the ‘188 patent), and certainly no later

   than November 10, 2011 (per HDC direct correspondence).

83. Still further, as set forth in ¶¶ 30-31 supra, Plaintiff and Defendant were engaged in an

   Interference proceeding in the USPTO, that began on September 19, 2016 and ended in

   February 2019. On February 27, 2019, the USPTO ruled in favor of Health Discovery

   Corporation on the SVM-RFE Patent application, finding that Health Discovery



                                          54
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 55 of 144




   Corporation was entitled to claim exclusive ownership rights to the SVM-RFE technology

   as set forth in the SVM-RFE Patent application that was filed to provoke the Interference.

   The decision ordered Intel Corporation’s Patent No. 7,685,077 to be cancelled. The

   decision also dismissed Intel Corporation’s motions challenging the validity of Health

   Discovery Corporation’s pending claims and issued patents covering SVM-RFE. On

   September 3, 2019, the USPTO issued U.S. Patent No. 10,402,685 (“SVM-RFE Patent”)

   (one of the Patents-in-Suit) for Health Discovery Corporation’s patent application

   covering SVM-RFE methods.

84. Defendant therefore had continuing actual and constructive knowledge of HDC’s SVM-

   RFE patent portfolio, which included the ‘188 patent, and the relevance and significance

   of the SVM-RFE portfolio to Intel’s research and development.

85. Defendant’s infringement, as demonstrated above, is egregious, and combined with

   Defendant’s clear knowledge, has been willful. Plaintiff respectfully requests that the

   Court award enhanced damages based on Defendant’s conduct.

                      Damage to Health Discovery Corporation

86. On information and belief, Defendant’s actions have and will continue to constitute direct

   and indirect (induced and contributory) infringement of at least claims 1-23 of the ‘188

   patent in violation of 35 U.S.C. §271.

87. As a result of Defendant’s infringement of at least claims 1-23 of the ‘188 patent, HDC

   has suffered monetary damages in an amount yet to be determined, in no event less than

   a reasonable royalty, and will continue to suffer damages in the future unless Defendant’s

   infringing activities are enjoined by this Court.




                                            55
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 56 of 144




88. Defendant’s wrongful acts have damaged and will continue to damage HDC irreparably,

   and Plaintiff has no adequate remedy at law for those wrongs and injuries. In addition to

   its actual damages, Plaintiff HDC is entitled to a permanent injunction restraining and

   enjoining Defendant and its respective agents, servants, and employees, and all person

   acting thereunder, in concert with, or on its behalf, from infringing at least claims 1-23 of

   the ‘188 patent.

                                COUNT II
                      INFRINGEMENT OF THE ‘959 PATENT

89. Plaintiff HDC repeats and realleges the above paragraphs, which are incorporated by

   reference as if fully restated herein.

90. Plaintiff HDC is the owner by assignment of all right, title, and interest in the ‘959 patent,

   including all right to recover for any and all infringement thereof.

91. Defendant is not licensed or otherwise authorized to practice the ‘959 patent.

92. The ‘959 patent is valid and enforceable. In this regard, the ‘959 patent is presumed valid

   under 35 U.S.C. §282.

93. The ‘959 patent relates to, among other things, a method, computer program product, and

   apparatus for using learning machines (e.g., Support Vector Machines) to identify relevant

   patterns in datasets and select relevant features within the datasets to optimize data

   classification (e.g., as Recursive Feature Elimination). The ‘959 patent invented such

   method, product, and apparatus, for example, to identify patterns in biological systems

   (e.g., genes, gene products, proteins, lipids, and combinations of the same) to help, e.g.,

   diagnose and predict abnormal physiological states.

94. On information and belief, Defendant manufactures and markets infringing products. See,

   ¶¶ 52-54, supra. Such products infringe on the inventive aspects of the ‘959 patent and

                                             56
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 57 of 144




   include, inter alia, Intel processors (e.g., Intel Xeon series; etc.), Intel Field Programmable

   Gate Arrays (FPGAs) and System on Chips (SoCs) (e.g., Intel Agilex Series; Intel Stratix

   Series; etc.), and Intel software (e.g., Intel Data Analytics Acceleration Library). Intel

   processors, FPGAs, SoCs, and software are deployed in Intel/Intel-partnered computers,

   workstations, network-computer architectures, and cloud-based architectures.

95. The ‘959 patent is well-known in the SVM-RFE industry. It has been cited in at least 74

   U.S. patents and patent applications, including patents and patent applications filed by

   industry leaders, such as Google Inc., Microsoft Corporation, and International Business

   Machines Corporation.

96. The ‘959 patent was cited in at least two Intel Corporation patents via family-to-family

   citations, including:

      a. U.S. Patent No. 7,146,050, “Facial Classification of Static Images Using Support

          Vector Machines,” with a publication date of December 5, 2006.

      b. U.S. Patent No. 7,174,040, “Fast Method for Training and Evaluating Support

          Vector Machines with a Large Set of Linea Features,” with a publication date of

          February 6, 2007.

97. The ‘959 patent was cited in at least one Intel Corporation scholarly article written by 9

   Intel employees, which included the two named inventors of Intel’s SVM-RFE U.S. Patent

   No. 7,685,077, which was the subject of the Interference Proceeding in the USPTO:

      a. Y. Chen, et al., “Performance Scalability of Data-Mining Workloads in

          Bioinformatics,” Intel Technology Journal, Vol. 9, No. 2, May 19, 2005. Exhibit

          I.




                                            57
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 58 of 144




98. Moreover, Plaintiff HDC began corresponding with Defendant about the SVM-RFE

   patents, including the ‘959 patent, in November 2011. Specifically, HDC sent a letter to

   Steven Rodgers on November 10, 2011, advising of a reexamination of Intel Patent No.

   7,685,077, and a filing to provoke an interference with the ‘077 patent. On information

   and belief, Steven Rodgers was Intel’s Vice President of Legal and Corporate Affairs in

   November 2011. At the time of this filing, Rodgers is now Executive Vice President and

   General Counsel for Intel.

99. Therefore, Defendant had actual and constructive knowledge of the ‘959 patent, as well

   as actual and constructive knowledge of the relevance and significance of the ‘959 patent

   to its research and development, as well as its product offerings, at least no later than May

   19, 2005 (per scholarly article), no later than December 5, 2006 (per family-to-family

   USPTO citation), and certainly no later than November 10, 2011 (per HDC direct

   correspondence).

                Defendant’s Direct Infringement of the ‘959 Patent

100.      On information and belief, in violation of 35 U.S.C. § 271(a), Defendant has

   directly infringed, continues to directly infringe, and will continue to directly infringe,

   absent the Court’s intervention, one or more claims of the ‘959 patent, including for

   example (but not limited to) at least computer-implemented method claims 1-11, computer

   program product claims 12-15, and apparatus claims 16-19 of the ‘959 patent, either

   literally or under the doctrine of equivalents, by making, using, testing, selling, and/or

   offering to sell within the United States, or importing into the United States, without

   license or authority, Defendant’s infringing products, including, but not limited to, at least

   Intel AI-optimizing/machine learning processors, FPGAs, SoCs, and/or software – which



                                            58
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 59 of 144




   are, inter alia, deployed in Intel/Intel-partnered computers, workstations, network-

   computer architectures, and cloud-based architectures. Defendant’s infringing products

   also include software applications or libraries that incorporate SVM-RFE algorithms, such

   as Intel’s Data Analytics Acceleration Library (DAAL) that utilizes SVM-RFE algorithms

   contained in the scikit-learn open source software. The following products and software

   are representative, see paragraphs 52-54 supra, of Intel’s infringement.

                               Direct Infringement Allegation

101.      On information and belief, Intel’s infringing products contain substantially similar

   componentry and functionality at least insofar as the claimed inventions are concerned.

   The allegations illustrate how Intel’s infringing products (e.g., processors, FPGAs, SoCs,

   and Software) embody the claimed computer-implemented methods, computer program

   products, and apparatuses. Such infringement by these products is exemplified through

   the independent claims of the ‘959 patent, which are representative of the scope of Intel’s

   infringement.

102.      As Defendant Intel is in the sole and complete possession of its relevant infringing

   source code, algorithms, etc., with such information not publicly available, Plaintiff HDC

   respectfully requests early, limited discovery to confirm which Intel products and uses by

   Intel infringe. See ¶ 56.

103.      Plaintiff HDC is requesting early discovery to confirm exactly which Intel products

   or uses of the SVM-RFE invention infringe the ‘959 patent. Due to the nature of Intel’s

   business, the information required to determine exactly which Intel products or uses

   infringe is, in large part, not publicly available. However, although said information is not

   publicly available, Intel has publicly admitted (on several occasions) that it uses/used



                                            59
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 60 of 144




   SVM-RFE in the development and optimization of its products (software, hardware,

   packages, libraries, etc.). HDC did not authorize Intel’s use of SVM-RFE, for any reason,

   and therefore Intel’s admissions of using SVM-RFE makes it highly probable that Intel is

   infringing the ‘959 patent. Intel may also be using the SVM-RFE technology, but referring

   to it by a different name to conceal infringing activities. The following citations, inter

   alia, include examples of Intel’s admissions in the past, and there is no reason to believe

   they have ceased using the invention. Supra ¶ 35 for additional publications.

       a. A. Jaleel, et al., “Last Level Cache (LLC) Performance in Data Mining Workloads

          on a CMP – A Case Study of Parallel Bioinformatics Workloads,” Proc. of the 12th

          Int’l Symp. on High Performance Computer Architecture (HPCA), 2006. [2 of 3

          authors were Intel employees]. Exhibit N.

       b. Y. Chen, et al., “Performance Scalability of Data-Mining Workloads in

          Bioinformatics,” Intel Technology Journal, Vol. 9, No. 2, May 19, 2005. [9 of 9

          authors were Intel employees, including the two named inventors of Intel SVM-

          RFE patent US7,685,077]. Exhibit I.

       c. U. Srinivasan, et al., “Characterization and Analysis of HMMER and SVM-RFE

          Parallel Bioinformatics Applications,” Proc. of the IEEE Int’l Symp. on Workload

          Characterization (IISWC), Oct. 2005. [8 of 8 authors were Intel employees;

          including the two named inventors of Intel SVM-RFE patent US7,685,077] [In

          endnote 7, authors attribute SVM-RFE to Guyon and Weston, two of the named

          inventors of the ‘959 patent]. Exhibit J.

104.      On information and belief, Defendant Intel performs each limitation of claim 1 of

   the ‘959 patent:



                                           60
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 61 of 144




  “1. A computer-implemented method for predicting patterns in biological data, wherein
  the data comprises a large set of features that describe the data and a sample set from
  which the biological data is obtained is much smaller than the large set of features, the
  method comprising:
           identifying a determinative subset of features that are most correlated to the
  patterns comprising:
           (a) inputting the data into a computer processor programmed for executing
  support vector machine classifiers;
           (b) training a support vector machine classifier with a training data set comprising
  at least a portion of the sample set and having known outcomes with respect to the
  patterns, wherein the classifier comprises weights having weight values that correspond
  to the features in the data set and removal of a subset of features affects the weight
  values;
           (c) ranking the features according to their corresponding weight values;
           (d) removing one or more features corresponding to the smallest weight values;
           (e) training a new classifier with the remaining features;
           (f) repeating steps (c) through (e) for a plurality of iterations until a final subset
  having a pre-determined number of features remains; and
           generating at a printer or display device a report comprising a listing of the
  features in the final subset, wherein the final subset comprises the determinative subset of
  features for determining biological characteristics of the sample set.”

105.     On information and belief, Defendant Intel’s accused products and software,

   through their optimization, development, sale, and operation, embody a computer-

   implemented method for predicting patterns in biological data, wherein the data comprises

   a large set of features that describe the data and a sample set from which the biological

   data is obtained is much smaller than the large set of features. Reasonable discovery will

   confirm this interpretation. As evidence, and for example, one such computer-

   implemented method from the bioinformatics community was conducted by Intel

   engineers on a liver patient dataset to predict whether a person has liver disease

   (hereinafter                   “liver                    patient                   dataset”).

   <https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-

   classification-using-the-intel-distribution-for-python.html> at page 1 (published May 3,

   2018). As an additional example, one such computer-implemented method from the



                                            61
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 62 of 144




   financial metrics community was conducted by Intel engineers on a credit risk dataset to

   predict whether a person is a good credit risk or not (hereinafter “credit risk dataset”)

   (published April 20, 2018).

   “Using the advantage of optimized scikit-learn* (Scikit-learn with Intel DAAL) that comes
   with Intel® Distribution for Python, we were able to achieve good results for the prediction
   problem.”
   Source:< https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
   machine-learning-with-intel-optimized-packages.html> p.1


   “Using Intel optimized performance libraries in Intel® Xeon® Gold 6128 processor helped
   machine-learning applications to make predictions faster.”
   Source:< https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
   machine-learning-with-intel-optimized-packages.html> p.10


106.      On information and belief, Defendant Intel’s accused products and software,

   through their optimization, development, sale, and operation, embody a computer-

   implemented method for identifying a determinative subset of features that are most

   correlated to the patterns. Reasonable discovery will confirm this interpretation. As

   evidence, and for example, Intel used the liver patient dataset comprising a plurality of

   features (e.g., ten), and two classes (e.g., liver patient or not) as shown in Table 2 below:




                                                 62
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 63 of 144




Liver Patient Dataset




Source:< https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-classification-
using-the-intel-distribution-for-python.html > p.2

Feature selection is used to identify the most important features in the dataset that can build

the model from the dataset.

 “Feature selection is mainly applied to large datasets to reduce high dimensionality. This
 helps to identify the most important features in the dataset that can be given for model
 building.”
 Source:< https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-
 classification-using-the-intel-distribution-for-python.html > p.4



In the liver patient dataset example described by Intel engineers, they used the random

forest algorithm (a classifier) in order to visualize feature importance. However, as shown

in the graphical data below for the receiver operating characteristics (ROC), additional

classifiers were used on the liver patient dataset, including a support vector machine

(SVM).




                                                63
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 64 of 144




Source: https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-classification-
using-the-intel-distribution-for-python.html at p.4



For the credit risk dataset, Intel’s classification comprised a plurality of features (e.g., 21),

and two classes (e.g., good credit or bad credit) as shown in Table 3 below:




                                               64
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 65 of 144




Credit Risk Dataset




Source:     https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
machine-learning-with-intel-optimized-packages.html at p.2-3

As shown in the graph below for the receiver operating characteristics (ROC), one of the

support vector classifiers for the credit risk dataset is a support vector machine (SVM).




                                                65
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 66 of 144




  Source:     https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
  machine-learning-with-intel-optimized-packages.html at p.9

107.       On information and belief, Defendant Intel’s accused products and software,

   through their optimization, development, sale, and operation, embody a computer-

   implemented method for (a) inputting the data into a computer processor programmed for

   executing support vector machine classifiers. Reasonable discovery will confirm this

   interpretation. See ¶ 106 for additional information.

108.       On information and belief, Defendant Intel’s accused products and software,

   through their optimization, development, sale, and operation, embody a computer-

   implemented method for (b) training a support vector machine classifier with a training

   data set comprising at least a portion of the sample set and having known outcomes with

   respect to the patterns, wherein the classifier comprises weights having weight values that

   correspond to the features in the data set and removal of a subset of features affects the

   weight values. Reasonable discovery will confirm this interpretation. For example, and on

   information and belief, Intel optimizes the plurality of weights and determines the relative

   importance of the features within their processors, FPGAs, SoCs, and/or software using

                                                  66
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 67 of 144




Scikit-Learn (a machine learning library) function – ExtraTreesClassifier().While Intel

may have used this function in relation to an alternate feature selection algorithm, as

shown above Intel has used up to eight other classifiers including SVM while conducting

the liver patient dataset analysis.

 “The ExtraTreesClassifier() function from the sklearn.ensemble package is used for
 calculation.”
 Source:< https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-
 classification-using-the-intel-distribution-for-python.html > p.4



In the liver patient dataset method, 90% of the dataset was used to train the model, and

10% was used for testing/predicting the model outcomes. Another scikit-learn (a machine

learning library) function was used to split the training and test data – StratfiedShuffleSplit.

 “A part of the whole dataset was given for training the model and the rest was given for
 testing. In this experiment, 90 percent of the data was given for training and 10 percent for
 testing. Since StratfiedShuffleSplit (a function in scikit-learn) was applied to split the train-test
 data, the percentage of samples for each class was preserved, that is, in this case, 90 percent of
 samples from each class was taken for training and the remaining 10 percent from each class
 was given for testing. Classifiers from the scikit-learn package were used for model building.”
 Source:< https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-
 classification-using-the-intel-distribution-for-python.html > p.5


For the credit risk dataset example, and on information and belief, the method included

optimizing the plurality of weights and determining the relative importance of the features

is calculated using scikit-learn.

 “Classifier is implemented using two packages: scikit-learn with Intel DAAL and PyDAAL.”
 Source: <https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
 machine-learning-with-intel-optimized-packages.html> p.7


In the credit risk dataset method, 90% of the dataset was used to train the model, and 10%

was used for testing/predicting the model outcomes.


                                               67
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 68 of 144




   “Data Split
   Splitting the train and test data: The data is then split into train and test sets for further analysis.
   90% of the data is used for training and 10% is for testing. The train_test_split function in
   scikit-learn is used for data splitting.”
   Source: <https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
   machine-learning-with-intel-optimized-packages.html> p.7



109.      On information and belief, Defendant Intel’s accused products and software,

   through their optimization, development, sale, and operation, embody a computer-

   implemented method for (c) ranking the features according to their corresponding weight

   values. Reasonable discovery will confirm this interpretation. As evidence, and for the

   liver patient dataset example, the rankings were computed and plotted on the graph shown

   in Figure 5 below, showing the relative importance of the features. Note, while Intel may

   have used the forest of trees algorithm for feature importance, as shown above Intel has

   used up to eight other classifiers including SVM during the liver patient dataset analysis.

  Liver Patient Dataset

   “Figure 5 shows the feature importance with forests of trees. From the
   figure, it is clear that the most important feature is V5 (alkphos
   alkaline phosphatase) and the least important is V2 (gender).”




                                                 68
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 69 of 144




Source: https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-classification-
using-the-intel-distribution-for-python.html at p.4

For the credit risk dataset example, the rankings were computed and plotted on the graph

shown in Table 5 below, showing the relative importance of the features.

Credit Risk Dataset




Source:     https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
machine-learning-with-intel-optimized-packages.html at p.4




                                                69
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 70 of 144




110.      On information and belief, Defendant Intel’s accused products and software,

   through their optimization, development, sale, and operation, embody a computer-

   implemented method for (d) removing one or more features corresponding to the smallest

   weight values. Reasonable discovery will confirm this interpretation. As evidence, and for

   liver patient dataset example, features with the smallest ranking criteria were made

   available to be eliminated, in this case it was V2 (gender of the patient), V8 (total

   proteins), V10 (A/G ratio albumin and globulin ratio), and V9 (albumin).

   “Removing the least significant features help to reduce the processing time without
   significantly affecting the accuracy of the model. Here V2 (gender of the patient), V8 (total
   proteins), V10 (A/G ratio albumin and globulin ratio), and V9 (albumin) are dropped in order
   to reduce the number of features for model building.”
   Source: https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-
   classification-using-the-intel-distribution-for-python.html at p.4


  The credit risk dataset example also used such a ranking criterion.

   Feature Selection

   “Datasets may contain irrelevant or redundant features that might make the machine-
   learning model more complicated. In this step, we aim to remove the irrelevant
   features which may cause an increase in run time, generate complex patterns,
   etc.”

   Source: https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
   machine-learning-with-intel-optimized-packages.html at p.6 (emphasis added)



  On information and belief, Defendant Intel’s accused products and software, through their

  optimization, development, sale, and operation, embody a computer-implemented method

  for (e) training a new classifier with the remaining features. Reasonable discovery will

  confirm this interpretation. On information and belief, in the liver patient dataset example,

  Intel engineers used the random forest algorithm (a classifier) to visualize feature


                                                 70
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 71 of 144




importance. However, as shown in the graphical data below for the receiver operating

characteristics (ROC), additional classifiers were used on the liver patient dataset,

including a support vector machine (SVM). It is reasonable that Intel trained each new

classifier (e.g., AdaBoost, DecisionTree, etc.), which included SVM, with the remaining

features from the original random forest visualization.




Source: https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-classification-
using-the-intel-distribution-for-python.html at p.4

As with the liver patient dataset, the graph for the credit risk dataset, shows that Intel

engineers used multiple classifiers, including SVM. It is reasonable that Intel trained each

new classifier (e.g., AdaBoost, DecisionTree, etc.), which included SVM, with the

remaining features.




                                               71
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 72 of 144




  Source:     https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
  machine-learning-with-intel-optimized-packages.html at p.9

111.       On information and belief, Defendant Intel’s accused products and software,

   through their optimization, development, sale, and operation, embody a computer-

   implemented method for (f) repeating steps (c) through (e) for a plurality of iterations until

   a final subset having a pre-determined number of features remains. Reasonable discovery

   will confirm this interpretation. On information and belief, and for example, the process

   of computing ranking criteria and eliminating the features with smaller ranking criteria,

   can be continued until the desired subset of features remains. In the liver patient dataset,

   there were four smaller ranking features, which could have been eliminated in one round,

   or several rounds of ranking and eliminating, depending on the engineer’s desired

   protocol.

   “Removing the least significant features help to reduce the processing time without
   significantly affecting the accuracy of the model. Here V2 (gender of the patient), V8 (total
   proteins), V10 (A/G ratio albumin and globulin ratio), and V9 (albumin) are dropped in order
   to reduce the number of features for model building.”
   Source: https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-
   classification-using-the-intel-distribution-for-python.html at p.4


                                                  72
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 73 of 144




  Similar to the liver patient dataset example, and on information and belief, during the

  credit risk dataset, computing ranking criteria and eliminating the features with smaller

  ranking criteria, can be continued until the desired subset of features remains. For the credit

  risk dataset, when the irrelevant features were removed, the classifier performance

  improved slightly, but there was a significant improvement in run time, due to the reduced

  feature set.

   “There was only a slight improvement in classifier performance when the irrelevant features
   were removed, but there was a significant improvement in run time.”

   Source: https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
   machine-learning-with-intel-optimized-packages.html at p.9 (emphasis added)



112.        On information and belief, Defendant Intel’s accused products and software,

   through      their optimization, development, sale, and operation, embody a computer-
    Source:< https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-machine-learning-
   with-intel-optimized-packages.html > p.4
   implemented method for generating at a printer or display device a report comprising a

   listing of the features in the final subset, wherein the final subset comprises the

   determinative subset of features for determining biological characteristics of the sample

   set. Reasonable discovery will confirm this interpretation. As evidence, and for the liver

   patient dataset example, the figure below illustrates the receiver operating characteristic

   (ROC), of the various classifiers. The ROC curve is created by plotting the true positive

   rate against the false positive rate at various threshold settings. As shown in the graph

   below for the receiver operating characteristics (ROC), one of the support vector

   classifiers for the liver patient dataset is a support vector machine (SVM).




                                                        73
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 74 of 144




Liver Patient Dataset

 “The ROC curves for various classifiers are given in figure 7. The
 classifier output quality of different classifiers can be evaluated
 using this.”




Source:< https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-classification-
using-the-intel-distribution-for-python.html > p.8

For the credit risk dataset example, the figure below illustrates the receiver operating

characteristic (ROC), of the various classifiers. The ROC curve is created by plotting the

true positive rate against the false positive rate at various threshold settings. One of those

classifiers for the credit risk dataset is a Support Vector Machine (SVM).

Credit Risk Dataset

 “Figure 6 shows the ROC curve for classifiers in scikit-learn with Intel® DAAL. ROC curve
 demonstrates that Random Forest Classifier and Ada Boost classifier are the best classifiers.”
 Source: https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
 machine-learning-with-intel-optimized-packages.html at p.9




                                               74
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 75 of 144




  Source:     https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
  machine-learning-with-intel-optimized-packages.html at p.9

113.       On information and belief, Defendant Intel performs each limitation of claim 12 of

   the ‘959 patent:

  “12. A computer program product embodied on a computer readable medium for predicting
  patterns in data without overfitting by identifying a determinative subset of features that
  are most correlated to the patterns, wherein the data comprises a large set of features that
  describe the data, the computer program product comprising instructions for executing
  support vector machine classifiers and further for causing a computer processor to:
          (a) receive the data;
          (b) train a support vector machine classifier with a training data set having known
  outcomes with respect to the patterns, wherein the training data set has a number of training
  patterns that is much smaller than the number of features in the large set of features, and
  wherein the classifier comprises weights having weight values that correspond to the
  features in the data set and removal of a subset of features affects the weight values;
          (c) rank the features according to their corresponding weight values;
          (d) remove one or more features corresponding to the smallest weight values;
          (e) train a new classifier with the remaining features;
          (f) repeat steps (c) through (e) for a plurality of iterations until a final subset having
  a pre-determined number of features remains; and
          (g) generate at a printer or display device a report comprising a listing of the
  features in the final subset, wherein the final subset comprises the determinative subset of
  features.”




                                                  75
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 76 of 144




114.      As shown in paragraph 113, independent claim 12 is directed to a computer

   program product for generating a ranked list of determinative features for the dataset.

   Claim 12 is of similar content and scope to claim 1, with respect to the basic weighing,

   ranking and eliminating steps of an RFE method. Claim 12 further includes accounting

   for the issue of predicting patterns in data without overfitting, the issue being resolved by

   carrying out the steps of the RFE method to generate the ranked list of determinative

   features. Accordingly, the direct infringement allegations of ¶¶ 105-112 are incorporated

   by reference herein and apply to claim 12. Defendant Intel’s accused products and

   software perform and infringe each limitation of claim 12.

115.      On information and belief, Defendant Intel performs each limitation of claim 16 of

   the ‘959 patent:

  “16. An apparatus comprising:
          a computer processor;
          a memory;
          a computer readable medium storing a computer program product for predicting
  patterns in data without overfitting by identifying a determinative subset of features that
  are most correlated to the patterns, wherein the data comprises a large set of features that
  describe the data, the computer program product comprising instructions for executing
  support vector machine classifiers and further for causing a computer processor to:
          (a) receive the data;
          (b) train a support vector machine classifier with a training data set having known
  outcomes with respect to the patterns, wherein the training data set has a number of training
  patterns that is much smaller than the number of features in the large set of features, and
  wherein the classifier comprises weights having weight values that correspond to the
  features in the data set and removal of a subset of features affects the weight values;
          (c) rank the features according to their corresponding weight values;
          (d) remove one or more features corresponding to the smallest weight values;
          (e) train a new classifier with the remaining features;
          (f) repeat steps (c) through (e) for a plurality of iterations until a final subset having
  a pre-determined number of features remains; and
          (g) generate at a printer or display device a report comprising a listing of the
  features in the final subset, wherein the final subset comprises the determinative subset of
  features.”




                                             76
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 77 of 144




116.     As shown in paragraph 115, Independent claim 16 is directed to an apparatus claim

   for generating a ranked list of determinative features for the dataset. Claim 16 is of similar

   content and scope to claim 1 and claim 12, with respect to the basic weighing, ranking and

   eliminating steps of an RFE method. Like claim 12, claim 16 further includes accounting

   for the issue of predicting patterns in data without overfitting, the issue being resolved by

   carrying out the steps of the RFE method to generate the ranked list of determinative

   features. Claim 16 includes apparatus features of a processor, a memory and a computer-

   readable medium for storing a computer program product. Clearly Intel provides all three

   of these apparatus elements, as evidence by reference to ¶¶ 52-53. Accordingly, the direct

   infringement allegations of ¶¶ 105-112 are incorporated by reference herein and apply to

   claim 16. Defendant Intel’s accused products and software perform and infringe each

   limitation of claim 16.

117.     On information and belief, Defendant Intel’s accused products and software

   embody each limitation of the dependent claims 2-11, 13-15 and 17-19 of the ‘959 patent.

   Reasonable discovery will confirm this interpretation and confirm exactly which Intel

   products implement and use (in testing, validating, verifying, optimizing, operating, etc.)

   HDC’s patented SVM-RFE machine-learning algorithm.

                Defendant’s Direct Infringement of the Method Claims
118.     Defendant performs the methods recited in claims 1-11 of the ‘959 patent.

   Infringement of a method claim requires performing every step of the claimed method.

   Defendant performs every step of the methods recited in claims 1-11. As set forth above,

   Defendant performs, for example, the method recited in claim 1, i.e., a computer-

   implemented method for predicting patterns in biological data, wherein the data comprises

   a large set of features that describe the data and a sample set from which the biological

                                            77
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 78 of 144




   data is obtained is much smaller than the large set of features, the method comprising:

   identifying a determinative subset of features that are most correlated to the patterns

   comprising: (a) inputting the data into a computer processor programmed for executing

   support vector machine classifiers; (b) training a support vector machine classifier with a

   training data set comprising at least a portion of the sample set and having known

   outcomes with respect to the patterns, wherein the classifier comprises weights having

   weight values that correspond to the features in the data set and removal of a subset of

   features affects the weight values; (c) ranking the features according to their

   corresponding weight values; (d) removing one or more features corresponding to the

   smallest weight values; (e) training a new classifier with the remaining features; (f)

   repeating steps (c) through (e) for a plurality of iterations until a final subset having a pre-

   determined number of features remains; and generating at a printer or display device a

   report comprising a listing of the features in the final subset, wherein the final subset

   comprises the determinative subset of features for determining biological characteristics

   of the sample set.

119.      Even if one or more steps recited in method claims 1-11 of the ‘959 patent are

   performed on technologies, computers, workstations, network-computer architectures,

   cloud-based architectures, etc., not in the physical possession of the Defendant (e.g., in

   the possession of Intel partners, resellers, end-users, etc.), the claimed methods are

   specifically performed by Intel’s processors, FPGAs, SoCs, and/or software. Defendant

   directly infringes as its processors, FPGAs, SoCs, and/or software dictate the performance

   of the claimed steps, such as the “identifying,” “inputting,” “training,” “ranking,”

   “removing” “training,” “repeating,” and “generating” steps recited in claim 1 of the ‘959



                                             78
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 79 of 144




   patent. Defendant’s processors, FPGAs, SoCs, and/or software are designed and built by

   Defendant to perform the claimed steps automatically. Such processors, FPGAs, SoCs,

   and/or software predict and identify patterns in data. On information and belief, only

   Defendant can modify the functionality relating to these activities; no one else can modify

   such functionality. Defendant therefore performs all of the claimed steps and directly

   infringe the asserted method claims of the ‘959 patent.

120.     Additionally or alternatively, to the extent third parties or end-users perform one

   or more steps of the methods recited in claims 1-11 of the ‘959 patent, any such action by

   third parties or end-users is attributable to Defendant, such that Defendant is liable for

   directly infringing such claims in a multiple actor or joint infringement situation, because

   Defendant directs or controls the other actor(s). In this regard, Defendant conditions

   participation in activities, as well as the receipt of benefits, upon performance of any such

   step by any such third party or end-user. Defendant exercises control over the methods

   performed by its processors, FPGAs, SoCs, and/or software, and benefit from others’ use,

   including without limitation creating and receiving ongoing revenue streams from the

   accused products and related goods, and improvement/enhancement of its processors,

   FPGAs, SoCs, and/or software. End-users and third parties receive a benefit from fiscal

   gains (e.g., third-party developers embedding Defendant’s processors, FPGAs, SoCs,

   and/or software in their own products) and efficient and optimized data output – which

   forms the basis of entire businesses. Defendant also establishes the manner and timing of

   that performance by the third-party or end-user, as dictated by the claimed method steps.

   All third-party and end-user involvement, if any, is incidental, ancillary, or contractual.




                                           79
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 80 of 144




121.     Thus, to the extent that any step of the asserted method claims is performed by

   someone other than Defendant (e.g., an end-user), Defendant nonetheless directly

   infringes the ‘959 patent at least by one or more of: (1) providing processors, FPGAs,

   SoCs, and/or software built and designed to perform methods covered by the asserted

   method claims; (2) dictating via software and associated directions and instructions (e.g.,

   to end-users) the use of the accused products such that, when used as built and designed

   by Defendant, such products perform the claimed methods; (3) having the ability to

   terminate others’ access to and use of the accused products and related goods and services

   if the accused products are not used in accordance with Defendant’s required terms; (4)

   marketing and advertising the accused products, and otherwise instructing and directing

   the use of the accused products in ways covered by the asserted method claims; and (5)

   updating and providing ongoing support and maintenance for the accused products.

                    Defendant’s Direct Infringement of the
                Computer Program Product and Apparatus Claims

122.     Defendant makes, uses, sells, offers to sell, and/or imports the computer program

   products recited in claims 12-15 and the apparatuses recited in claims 16-19. Such claims

   are infringed when an accused product or apparatus, having every element of the claimed

   product or apparatus, is made, used, sold, offered for sale, or imported within the United

   States. Defendant makes, uses, sells, offers to sell, and/or imports the accused products

   (or cause such acts to be performed on its behalf), which possess every element recited in

   claims 12-15 and 16-19, as set forth in more detail above (with independent claims 12 and

   16 as representative). Defendant therefore directly infringes the computer program

   product and apparatus claims of the ‘959 patent.




                                          80
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 81 of 144




                                Induced Infringement

123.     Defendant has induced and will continue to induce others’ infringement of claims

   1-19 of the ‘959 patent, in violation of 35 U.S.C. § 271(b). Defendant has actively

   encouraged infringement of the ‘959 patent, knowing that the acts it induced constituted

   infringement of the ‘959 patent, and its encouraging acts actually resulted in direct patent

   infringement by others.

124.     As discussed above, Defendant had actual and constructive knowledge of the ‘959

   patent, as well as actual and constructive knowledge of the relevance and significance of

   the ‘959 patent to its research and development, as well as its product offerings, at least

   no later than May 19, 2005 (per scholarly article), no later than December 5, 2006 (per

   family-to-family USPTO citation), and certainly no later than November 10, 2011 (per

   HDC direct correspondence).

125.     To the extent Defendant do not specify and control the relevant algorithms and

   machine learning capabilities of the accused products in the claimed manner (which it

   does), Defendant—with full knowledge of the ‘959 patent and its relevance to Intel’s

   product offerings—actively encourages others (e.g., end-users and third parties such as

   professionals, businesses, developers, Intel partners, etc.)—to use the accused products as

   claimed. Such active encouragement by Defendant takes many forms, and includes

   promotional and instructional materials, as well as technical specifications and

   requirements, and ongoing technical assistance.

126.     On information and belief, Defendant engaged in these acts with the actual intent

   to cause the acts which it knew or should have known would induce actual infringement,




                                           81
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 82 of 144




   or otherwise exercised willful blindness of a high probability that it has induced

   infringement.

                             Contributory Infringement

127.     Defendant has contributed and will continue to contribute to others’ infringement

   of claims 1-19 of the ‘959 patent, in violation of 35 U.S.C. § 271(c). Defendant has offered

   to sell and sold within the United States, or imported into the United States, material or

   apparatus for use in practicing the patented computer-implemented methods, claims 1-11,

   constituting a material part of the patented methods, knowing the same to be especially

   made or especially adapted for use in infringing the ‘959 patent, and not a staple article or

   commodity of commerce for substantial non-infringing use. Defendant has offered to sell

   and sold within the United States, or imported into the United States, at least some of the

   components of the claimed computer program products and apparatuses, claims 12-15 and

   16-19 respectively, constituting a material part of the patented computer program products

   and apparatuses, knowing the same to be especially made or especially adapted for use in

   infringing the ‘959 patent, and not a staple article or commodity of commerce for

   substantial non-infringing use.

128.     As discussed above, Defendant had actual and constructive knowledge of the ‘959

   patent, as well as actual and constructive knowledge of the relevance and significance of

   the ‘959 patent to its research and development, as well as its product offerings, at least

   no later than May 19, 2005 (per scholarly article), no later than December 5, 2006 (per

   family-to-family USPTO citation), and certainly no later than November 10, 2011 (per

   HDC direct correspondence).




                                           82
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 83 of 144




129.     To the extent Defendant do not specify and control the relevant algorithms and

   machine learning capabilities of the accused products in the claimed manner (which it

   does), Defendant supplies the accused products to others (e.g., end-users and third parties)

   that perform the claimed data pattern identification and optimization, and/or that, when

   combined with other components, constitute the claimed computer implemented methods.

   The accused products embody SVM-RFE processes, which constitute a material part of

   the claimed inventions, if not the entire claimed inventions themselves. Defendant dictates

   and controls the optimization and identification componentry and techniques in the

   accused products, with full knowledge of the ‘959 patent and its relevance to its research

   development, as well as its product offerings, and know the same to be especially made

   and especially adapted for the infringement of the ‘959 patent.

130.     On information and belief, the portions of Defendant’s products that identify

   patterns in data and implement SVM-RFE, including Intel branded products made,

   marketed, used, sold, offered to sell, or imported by Defendant, are not staple articles or

   commodities of commerce suitable for substantial non-infringing use.

                                 Willful Infringement

131.     As set forth above, Defendant had actual and constructive knowledge of the ‘959

   patent, as well as actual and constructive knowledge of the relevance and significance of

   the ‘959 patent to its research and development, as well as its product offerings, at least

   no later than May 19, 2005 (per scholarly article), no later than December 5, 2006 (per

   family-to-family USPTO citation), and certainly no later than November 10, 2011 (per

   HDC direct correspondence).




                                           83
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 84 of 144




132.     Still further, as set forth in ¶¶ 30-31 supra, Plaintiff and Defendant were engaged

   in an Interference proceeding in the USPTO, that began on September 19, 2016 and ended

   in February 2019. On February 27, 2019, the USPTO ruled in favor of Health Discovery

   Corporation on the SVM-RFE Patent application, finding that Health Discovery

   Corporation was entitled to claim exclusive ownership rights to the SVM-RFE technology

   as set forth in the SVM-RFE Patent application that was filed to provoke the Interference.

   The decision ordered Intel Corporation’s Patent No. 7,685,077 to be cancelled. The

   decision also dismissed Intel Corporation’s motions challenging the validity of Health

   Discovery Corporation’s pending claims and issued patents covering SVM-RFE. On

   September 3, 2019, the USPTO issued U.S. Patent No. 10,402,685 (“SVM-RFE Patent”)

   (one of the Patents-in-Suit) for Health Discovery Corporation’s patent application

   covering SVM-RFE methods.

133.     Defendant therefore had continuing actual and constructive knowledge of HDC’s

   SVM-RFE patent portfolio, which included the ‘959 patent, and the relevance and

   significance of the SVM-RFE portfolio to Intel’s research and development.

134.     Defendant’s infringement, as demonstrated above, is egregious, and combined with

   Defendant’s clear knowledge, has been willful. Plaintiff respectfully request that the Court

   award enhanced damages based on Defendant’s conduct.

                     Damage to Health Discovery Corporation

135.     On information and belief, Defendant’s actions have and will continue to constitute

   direct and indirect (induced and contributory) infringement of at least claims 1-19 of the

   ‘959 patent in violation of 35 U.S.C. §271.




                                           84
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 85 of 144




136.     As a result of Defendant’s infringement of at least claims 1-19 of the ‘959 patent,

   HDC has suffered monetary damages in an amount yet to be determined, in no event less

   than a reasonable royalty, and will continue to suffer damages in the future unless

   Defendant’s infringing activities are enjoined by this Court.

137.     Defendant’s wrongful acts have damaged and will continue to damage HDC

   irreparably, and Plaintiff has no adequate remedy at law for those wrongs and injuries. In

   addition to its actual damages, Plaintiff HDC is entitled to a permanent injunction

   restraining and enjoining Defendant and its respective agents, servants, and employees,

   and all person acting thereunder, in concert with, or on its behalf, from infringing at least

   claims 1-19 of the ‘959 patent.

                               COUNT III
                     INFRINGEMENT OF THE ‘483 PATENT

138.     Plaintiff HDC repeats and realleges the above paragraphs, which are incorporated

   by reference as if fully restated herein.

139.     Plaintiff HDC is the owner by assignment of all right, title, and interest in the ‘483

   patent, including all right to recover for any and all infringement thereof.

140.     Defendant is not licensed or otherwise authorized to practice the ‘483 patent.

141.     The ‘484 patent is valid and enforceable. In this regard, the ‘483 patent is presumed

   valid under 35 U.S.C. §282.

142.     The ‘483 patent relates to, among other things, methods, computer program

   products, and non-transitory machine-readable mediums for using learning machines

   (e.g., Support Vector Machines) to identify relevant patterns in datasets and select relevant

   features within the datasets to optimize data classification (e.g., as Recursive Feature

   Elimination). The ‘483 patent invented such methods, products, and mediums, for

                                               85
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 86 of 144




   example, as automated knowledge discovery tools. The ‘483 invention is directed, for

   example, at biological systems to improve diagnosing and predicting e.g., diseases; and

   testing and treating individuals with changes in their biological systems.

143.      On information and belief, Defendant manufactures and markets infringing

   products. See, ¶¶ 52-54, supra. Such products infringe on the inventive aspects of the ‘483

   patent and include, inter alia, Intel processors (e.g., Intel Xeon series; etc.) and Intel Field

   Programmable Gate Arrays (FPGAs) and System on Chips (SoCs) (e.g., Intel Agilex

   Series; Intel Stratix Series; etc.), and Intel software (e.g., Intel Data Analytics Acceleration

   Library). Intel processors, FPGAs, SoCs, and software are deployed in Intel/Intel-

   partnered computers, workstations, network-computer architectures, and cloud-based

   architectures. Intel uses machine learning software programs in-house to test, validate,

   verify and optimize their processors and conduct comparative studies, and these machine

   learning software programs employ SVM-RFE methods claimed in HDC’s ‘483 patent.

144.      The ‘483 patent is well-known in the SVM-RFE industry. It has been cited in at

   least eleven (11) U.S. patents and patent applications, including patents and patent

   applications filed by industry leaders, such as Honeywell International Inc. and

   Qualcomm Incorporated.

145.      The ‘483 patent was cited in at least one Intel Corporation patent via family-to-

   family citations, including:

       a. U.S. Patent No. 8,108,324, “Forward Feature Selection for Support Vector

          Machines,” with a publication date of January 31, 2012.




                                             86
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 87 of 144




146.      The ‘483 patent was cited in at least 1 Intel Corporation scholarly article written by

   9 Intel employees, which included the two named inventors of Intel’s SVM-RFE U.S.

   Patent No. 7,685,077, which was the subject of the Interference Proceeding in the USPTO:

       a. Y. Chen, et al., “Performance Scalability of Data-Mining Workloads in

          Bioinformatics,” Intel Technology Journal, Vol. 9, No. 2, May 19, 2005. Exhibit

          I.

147.      Moreover, Plaintiff HDC began corresponding with Defendant about the SVM-

   RFE patents, including the ‘483 patent (which was pending at the time), in November

   2011. Specifically, HDC sent a letter to Steven Rodgers on November 10, 2011, advising

   of a reexamination of Intel Patent No. 7,685,077, and a filing to provoke an interference

   with the ‘077 patent. On information and belief, Steven Rodgers was Intel’s Vice President

   of Legal and Corporate Affairs in November 2011. At the time of this filing, Rodgers is

   now Executive Vice President and General Counsel for Intel.

148.      Therefore, Defendant had actual and constructive knowledge of the ‘483 patent, as

   well as actual and constructive knowledge of the relevance and significance of the ‘483

   patent to its research and development, as well as its product offerings, at least no later

   than May 19, 2005 (per scholarly article), no later than November 10, 2011 (per HDC

   direct correspondence), and certainly no later than January 31, 2012 (per family-to-family

   USPTO citation).

                Defendant’s Direct Infringement of the ‘483 Patent

149.      On information and belief, in violation of 35 U.S.C. § 271(a), Defendant has

   directly infringed, continues to directly infringe, and will continue to directly infringe

   absent the Court’s intervention one or more claims of the ‘483 patent, including for



                                           87
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 88 of 144




   example (but not limited to) at least computer-implemented method claims 1-6 and 22-

   31, computer program product claims 7-12, and non-transitory machine-readable medium

   claims 13-17, 18-21, and 32-38 of the ‘483 patent, either literally or under the doctrine of

   equivalents, by making, using, testing, selling, and/or offering to sell within the United

   States, or importing into the United States, without license or authority, Defendant’s

   infringing products, including, but not limited to, at least Intel AI-optimizing/machine

   learning processors, FPGAs, SoCs, and/or software – which are, inter alia, deployed in

   Intel/Intel-partnered computers, workstations, network-computer architectures, and

   cloud-based architectures. Defendant’s infringing products also include software

   applications or libraries that incorporate SVM-RFE algorithms, such as Intel’s Data

   Analytics Acceleration Library (DAAL) that utilizes SVM-RFE algorithms contained in

   the scikit-learn open source software. The following products and software are

   representative, see paragraphs 52-54 supra, of Intel’s infringement.

                           Direct Infringement Allegations

150.     On information and belief, Intel’s infringing products contain substantially similar

   componentry and functionality at least insofar as the claimed inventions are concerned.

   The allegations below illustrate how Intel’s infringing products (e.g., processors, FPGAs,

   SoCs, and Software) embody the claimed computer-implemented methods, computer

   program products, and non-transitory machine-readable mediums. Such infringement by

   these products is exemplified through the independent claims of the ‘483 patent, which

   represent the scope of Intel’s infringement.

151.     As Defendant Intel is in the sole and complete possession of its relevant source

   code, algorithms, etc., with such information not publicly available, Plaintiff HDC



                                           88
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 89 of 144




   respectfully requests early, limited discovery to confirm which Intel products and uses by

   Intel infringe. See ¶ 56.

152.      Plaintiff HDC is requesting early discovery to confirm exactly which Intel products

   or uses of the SVM-RFE invention infringe the ‘483 patent. Due to the nature of Intel’s

   business, the information required to determine exactly which Intel products or uses

   infringe is, in large part, not publicly available. However, although said information is not

   publicly available, Intel has publicly admitted (on several occasions) that it uses/used

   SVM-RFE in the development and optimization of its products (software, hardware,

   packages, libraries, etc.). HDC did not authorize Intel’s use of SVM-RFE, for any reason,

   and therefore Intel’s admissions of using SVM-RFE makes it highly probable that Intel is

   infringing the ‘483 patent. Intel may also be using the SVM-RFE technology, but referring

   to it by a different name to conceal infringing activities. The following citations, inter

   alia, include examples of Intel’s admissions in the past, and there is no reason to believe

   they have ceased using the invention. Supra ¶ 35 for additional publications.

       a. A. Jaleel, et al., “Last Level Cache (LLC) Performance in Data Mining Workloads

          on a CMP – A Case Study of Parallel Bioinformatics Workloads,” Proc. of the 12th

          Int’l Symp. on High Performance Computer Architecture (HPCA), 2006. [2 of 3

          authors were Intel employees]. Exhibit N.

       b. Y. Chen, et al., “Performance Scalability of Data-Mining Workloads in

          Bioinformatics,” Intel Technology Journal, Vol. 9, No. 2, May 19, 2005. [9 of 9

          authors were Intel employees, including the two named inventors of Intel SVM-

          RFE patent US7,685,077]. Exhibit I.




                                           89
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 90 of 144




       c. U. Srinivasan, et al., “Characterization and Analysis of HMMER and SVM-RFE

          Parallel Bioinformatics Applications,” Proc. of the IEEE Int’l Symp. on Workload

          Characterization (IISWC), Oct. 2005. [8 of 8 authors were Intel employees;

          including the two named inventors of Intel SVM-RFE patent US7,685,077] [In

          endnote 7, authors attribute SVM-RFE to Guyon and Weston, two of the named

          inventors of the ‘483 patent]. Exhibit J.

153.      On information and belief, Defendant Intel performs each limitation of claim 1 of

   the ‘483 patent:

  1. A computer-implemented method comprising:
          (a) inputting into a computer processor programmed to execute a support vector
  machine a set of training examples having known labels with regard to two or more classes,
  each training example described by a vector of feature values for a plurality of features, the
  support vector machine comprising a decision function having a plurality of weights,
  wherein each feature has a corresponding weight;
          (b) training the support vector machine by optimizing the plurality of weights so
  that a cost function is minimized and support vectors comprising a subset of the training
  examples are defined, wherein the decision function is based on the support vectors;
          (c) computing ranking criteria using the optimized plurality of weights, wherein the
  ranking criterion estimates for each feature the effect on the cost function of removing that
  feature, and wherein features having the smallest effect on the cost function have the
  smallest ranking criteria;
          (d) eliminating one or more features corresponding to the smallest ranking criteria
  to yield a reduced set of features;
          (e) repeating steps (c) through (d) for the reduced set of features for a plurality of
  iterations until a subset of features of predetermined size remains, wherein the subset of
  features comprises determinative features for separating the set of training examples into
  the two or more classes; and
          (f) generating at a printer or display device an output comprising a listing of the
  determinative features.

154.      On information and belief, Defendant Intel’s accused products and software,

   through their optimization, development, sale, and operation, embody a computer-

   implemented method patented by HDC. Reasonable discovery will confirm this

   interpretation. As evidence, and for example, one such computer-implemented method



                                           90
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 91 of 144




   from the bioinformatics community was conducted by Intel engineers on a liver patient

   dataset to predict whether a person has liver disease (hereinafter “liver patient dataset”).

   See          <https://software.intel.com/content/www/us/en/develop/articles/liver-patient-

   dataset-classification-using-the-intel-distribution-for-python.html> at page 1 (published

   May 3, 2018). As an additional example, one such computer-implemented method from

   the financial metrics community was conducted by Intel engineers on a credit risk dataset

   to predict whether a person is a good credit risk or not (hereinafter “credit risk dataset”)

   (published April 20, 2018).

   “Using the advantage of optimized scikit-learn* (Scikit-learn with Intel DAAL) that comes
   with Intel® Distribution for Python, we were able to achieve good results for the prediction
   problem.”
   Source:< https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
   machine-learning-with-intel-optimized-packages.html> p.1


   “Using Intel optimized performance libraries in Intel® Xeon® Gold 6128 processor helped
   machine-learning applications to make predictions faster.”
   Source:< https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
   machine-learning-with-intel-optimized-packages.html> p.10


155.      On information and belief, Defendant Intel’s accused products and software,

   through their optimization, development, sale, and operation, embody a computer-

   implemented method (a) inputting into a computer processor programmed to execute a

   support vector machine a set of training examples having known labels with regard to two

   or more classes, each training example described by a vector of feature values for a

   plurality of features, the support vector machine comprising a decision function having a

   plurality of weights, wherein each feature has a corresponding weight. Reasonable

   discovery will confirm this interpretation. As evidence, and for example, Intel used the



                                                 91
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 92 of 144




 liver patient dataset comprising a plurality of features (e.g., ten), and two classes (e.g.,

 liver patient or not) as shown in Table 2 below:

Liver Patient Dataset




Source:< https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-classification-
using-the-intel-distribution-for-python.html > p.2

Feature selection is used to identify the most important features in the dataset that can build

the model from the dataset.

 “Feature selection is mainly applied to large datasets to reduce high dimensionality. This
 helps to identify the most important features in the dataset that can be given for model
 building.”
 Source:< https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-
 classification-using-the-intel-distribution-for-python.html > p.4



In the liver patient dataset example described by Intel engineers, they used the random

forest algorithm (a classifier) in order to visualize feature importance. However, as shown

in the graphical data below for the receiver operating characteristics (ROC), additional

classifiers were used on the liver patient dataset, including a support vector machine

(SVM).




                                                92
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 93 of 144




Source: https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-classification-
using-the-intel-distribution-for-python.html at p.4

For the credit risk dataset, Intel’s classification comprised a plurality of features (e.g., 21),

and two classes (e.g., good credit or bad credit) as shown in Table 3 below:




                                               93
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 94 of 144




Credit Risk Dataset




Source:<    https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
machine-learning-with-intel-optimized-packages.html> p. 2-3

As shown in the graph below for the receiver operating characteristics (ROC), one of the

support vector classifiers for the credit risk dataset is a support vector machine (SVM).




                                                94
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 95 of 144




  Source:     https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
  machine-learning-with-intel-optimized-packages.html at p.9

156.       On information and belief, Defendant Intel’s accused products and software,

   through their optimization, development, sale, and operation, embody a computer-

   implemented method (b) training the support vector machine by optimizing the plurality

   of weights so that a cost function is minimized and support vectors comprising a subset

   of the training examples are defined, wherein the decision function is based on the support

   vectors. Reasonable discovery will confirm this interpretation. For example, and on

   information and belief, Intel optimizes the plurality of weights and determines the relative

   importance of the features within their processors, FPGAs, SoCs, and/or software using

   Scikit-Learn (a machine learning library) function – ExtraTreesClassifier().While Intel

   may have used this function in relation to an alternate feature selection algorithm, as

   shown above Intel has used up to eight other classifiers including SVM during the liver

   patient dataset analysis.




                                                  95
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 96 of 144




 “The ExtraTreesClassifier() function from the sklearn.ensemble package is used for
 calculation.”
 Source:< https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-
 classification-using-the-intel-distribution-for-python.html > p.4



In the liver patient dataset method, 90% of the dataset was used to train the model, and

10% was used for testing/predicting the model outcomes. Another scikit-learn (a machine

learning library) function was used to split the training and test data – StratfiedShuffleSplit.

 “A part of the whole dataset was given for training the model and the rest was given for
 testing. In this experiment, 90 percent of the data was given for training and 10 percent for
 testing. Since StratfiedShuffleSplit (a function in scikit-learn) was applied to split the train-test
 data, the percentage of samples for each class was preserved, that is, in this case, 90 percent of
 samples from each class was taken for training and the remaining 10 percent from each class
 was given for testing. Classifiers from the scikit-learn package were used for model building.”
 Source:< https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-
 classification-using-the-intel-distribution-for-python.html > p.5


For the credit risk dataset example, and on information and belief, the method included

optimizing the plurality of weights and determining the relative importance of the features

is calculated using scikit-learn.

 “Classifier is implemented using two packages: scikit-learn with Intel DAAL and PyDAAL.”
 Source: <https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
 machine-learning-with-intel-optimized-packages.html> p.7


In the credit risk dataset method, 90% of the dataset was used to train the model, and 10%

was used for testing/predicting the model outcomes.

 “Data Split
 Splitting the train and test data: The data is then split into train and test sets for further analysis.
 90% of the data is used for training and 10% is for testing. The train_test_split function in
 scikit-learn is used for data splitting.”
 Source: <https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
 machine-learning-with-intel-optimized-packages.html> p.7



                                               96
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 97 of 144




157.      On information and belief, Defendant Intel’s accused products and software,

   through their optimization, development, sale, and operation, embody a computer-

   implemented method (c) computing ranking criteria using the optimized plurality of

   weights, wherein the ranking criterion estimates for each feature the effect on the cost

   function of removing that feature, and wherein features having the smallest effect on the

   cost function have the smallest ranking criteria. Reasonable discovery will confirm this

   interpretation. As evidence, and for the liver patient dataset example, the rankings were

   computed and plotted on the graph shown in Figure 5 below, showing the relative

   importance of the features. Note, while Intel may have used the forest of trees algorithm

   for feature importance, as shown above Intel has used up to eight other classifiers

   including SVM during the liver patient dataset analysis.

  Liver Patient Dataset

   “Figure 5 shows the feature importance with forests of trees. From the
   figure, it is clear that the most important feature is V5 (alkphos
   alkaline phosphatase) and the least important is V2 (gender).”




  Source:< https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-classification-
  using-the-intel-distribution-for-python.html> p.4


                                                 97
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 98 of 144




  For the credit risk dataset example, the rankings were computed and plotted on the graph

  shown in Table 5 below, showing the relative importance of the features.

  Credit Risk Dataset




  Source:     https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
  machine-learning-with-intel-optimized-packages.html at p.4

158.       On information and belief, Defendant Intel’s accused products and software,

   through their optimization, development, sale, and operation, embody a computer-

   implemented method (d) eliminating one or more features corresponding to the smallest

   ranking criteria to yield a reduced set of features. Reasonable discovery will confirm this

   interpretation. As evidence, and for liver patient dataset example, features with the

   smallest ranking criteria were made available to be eliminated, in this case it was V2

   (gender of the patient), V8 (total proteins), V10 (A/G ratio albumin and globulin ratio),

   and V9 (albumin).




                                                  98
   Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 99 of 144




   “Removing the least significant features help to reduce the processing time without
   significantly affecting the accuracy of the model. Here V2 (gender of the patient), V8 (total
   proteins), V10 (A/G ratio albumin and globulin ratio), and V9 (albumin) are dropped in order
   to reduce the number of features for model building.”
   Source: https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-
   classification-using-the-intel-distribution-for-python.html at p.4


  The credit risk dataset example also used such a ranking criterion.

   Feature Selection

   “Datasets may contain irrelevant or redundant features that might make the machine-
   learning model more complicated. In this step, we aim to remove the irrelevant
   features which may cause an increase in run time, generate complex patterns,
   etc.”

   Source: https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
   machine-learning-with-intel-optimized-packages.html at p.6 (emphasis added)



159.      On information and belief, Defendant Intel’s accused products and software,

   through their optimization, development, sale, and operation, embody a computer-

   implemented method (e) repeating steps (c) through (d) for the reduced set of features for

   a plurality of iterations until a subset of features of predetermined size remains, wherein

   the subset of features comprises determinative features for separating the set of training

   examples into the two or more classes. Reasonable discovery will confirm this

   interpretation. On information and belief, and for example, the process of computing

   ranking criteria and eliminating the features with smaller ranking criteria, can be

   continued until the desired subset of features remains. In the liver patient dataset, there

   were four smaller ranking features, which could have been eliminated in one round, or

   several rounds of ranking and eliminating, depending on the engineer’s desired protocol.




                                                  99
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 100 of 144




   “Removing the least significant features help to reduce the processing time without
   significantly affecting the accuracy of the model. Here V2 (gender of the patient), V8 (total
   proteins), V10 (A/G ratio albumin and globulin ratio), and V9 (albumin) are dropped in order
   to reduce the number of features for model building.”
   Source: https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-
   classification-using-the-intel-distribution-for-python.html at p.4


  Similar to the liver patient dataset example, and on information and belief, during the

  credit risk dataset, computing ranking criteria and eliminating the features with smaller

  ranking criteria, can be continued until the desired subset of features remains. For the credit

  risk dataset, when the irrelevant features were removed, the classifier performance

  improved slightly, but there was a significant improvement in run time, due to the reduced

  feature set.

   “There was only a slight improvement in classifier performance when the irrelevant features
   were removed, but there was a significant improvement in run time.”

   Source: https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
   machine-learning-with-intel-optimized-packages.html at p.9 (emphasis added)


160.       On information and belief, Defendant Intel’s accused products and software,

   through their optimization, development, sale, and operation, embody a computer-
   Source:< https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-machine-learning-
   with-intel-optimized-packages.html > p.4
   implemented method (f) generating at a printer or display device an output comprising a

   listing of the determinative features. Reasonable discovery will confirm this

   interpretation. As evidence, and for the liver patient dataset example, the figure below

   illustrates the receiver operating characteristic (ROC), of the various classifiers. The ROC

   curve is created by plotting the true positive rate against the false positive rate at various

   threshold settings. As shown in the graph below for the receiver operating characteristics

   (ROC), one of the support vector classifiers for the liver patient dataset is a support vector

   machine (SVM).

                                                         100
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 101 of 144




Liver Patient Dataset

 “The ROC curves for various classifiers are given in figure 7. The
 classifier output quality of different classifiers can be evaluated
 using this.”




Source:< https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-classification-
using-the-intel-distribution-for-python.html> p.8

For the credit risk dataset example, the figure below illustrates the receiver operating

characteristic (ROC), of the various classifiers. The ROC curve is created by plotting the

true positive rate against the false positive rate at various threshold settings. One of those

classifiers for the credit risk dataset is a Support Vector Machine (SVM).

Credit Risk Dataset

 “Figure 6 shows the ROC curve for classifiers in scikit-learn with Intel® DAAL. ROC curve
 demonstrates that Random Forest Classifier and Ada Boost classifier are the best classifiers.”
 Source: https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
 machine-learning-with-intel-optimized-packages.html at p.9




                                               101
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 102 of 144




  Source:     https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
  machine-learning-with-intel-optimized-packages.html at p.9

161.       On information and belief, Defendant Intel performs each limitation of claim 22 of

   the ‘483 patent:

  “22. A computer-implemented method comprising:
          (a) inputting into a computer processor programmed to execute a support vector
  machine a set of training examples having known labels with regard to two or more classes,
  each training example described by a vector of feature values for a plurality of features, the
  support vector machine comprising a decision function having a plurality of weights,
  wherein each feature has a corresponding weight;
          (b) training the support vector machine by optimizing the plurality of weights so
  that a cost function is minimized and support vectors comprising a subset of the training
  examples are defined, wherein the decision function is based on the support vectors;
          (c) computing ranking criteria using the optimized plurality of weights, wherein the
  ranking criterion estimates for each feature the effect on the cost function of removing that
  feature, and wherein features having the smallest effect on the cost function have the
  smallest ranking criteria;
          (d) eliminating one or more features corresponding to the smallest ranking criteria
  to yield a reduced set of features;
          (e) repeating steps (c) through (d) for the reduced set of features for a plurality of
  iterations until a subset of features of predetermined size remains, wherein the subset of
  features comprises determinative features for separating the set of training examples into
  the two or more classes; and
          (f) transferring a listing of the determinative features to a media.”



                                                 102
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 103 of 144




162.     As shown in paragraph 161, independent claim 22 is also directed to a computer-

   implemented method for identifying a determinative list of features for predicting patterns

   in the data, and is of similar content and scope to claim 1, with differences related to how

   the determinative list of features is presented, either by print or displaying in claim 1

   versus transferring the list to a form of media in claim 22. Accordingly, the direct

   infringement allegations of ¶¶ 154-160 are incorporated by reference herein and apply to

   claims 22. Defendant Intel’s accused products and software perform and infringe each

   limitation of claim 22.

163.     On information and belief, Defendant Intel performs each limitation of claim 7 of

   the ‘483 patent:

  7. A computer-program product embodied on a non-transitory computer-readable medium
  comprising instructions for executing a support vector machine, and further comprising
  instructions for:
          training the support vector machine to determine a value for each feature in a group
  of features provided by a set of training samples having known labels corresponding to two
  or more classes, wherein training comprises generating a kernel matrix of components,
  each component comprising a dot product of two training samples, and adjusting a
  multiplier corresponding to each training sample to minimize a cost function;
          eliminating at least one feature with a minimum value from the group to provide a
  reduced group of features;
          generating an updated kernel matrix using the reduced group of features while
  keeping the multiplier unchanged;
          determining an updated value for each feature in the reduced group of features;
          repeating the steps of eliminating at least one feature, generating an updated kernel
  matrix and determining an updated value until a predetermined number of features remains;
  and
          outputting a ranked list of features.

164.     As shown in paragraph 163, independent claim 7 is directed to a computer program

   product for outputting a ranked list of features. Claim 7 is of similar content and scope to

   claim 1, with respect to the basic weighing, ranking and eliminating steps of an RFE

   method. Claim 7 further includes generating and updating a kernel matrix. On information



                                          103
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 104 of 144




   and belief, Defendant Intel’s accused products and software embody these limitations. For

   example, Intel DAAL includes both Linear and Radial Basis Function Kernel classes, and

   the particular class would be selected by the user based on the dataset and features, and

   the predicted outcomes. Note that Radial Basis Function Kernels are commonly used in

   support vector machine classification.




  Source: https://software.intel.com/content/www/us/en/develop/documentation/daal-cpp-api-
  reference/top/modules/algorithms/analysis/kernel-
  functions.html?wapkw=%22preprocessing%22%20and%20%22kernel%22

  Reasonable discovery will confirm this interpretation. Accordingly, the direct infringement

  allegations of ¶¶ 154-160 are incorporated by reference herein and apply to claim 7.

  Defendant Intel’s accused products and software perform and infringe each limitation of

  claim 7.

165.      On information and belief, Defendant Intel performs each limitation of claim 13 of

   the ‘483 patent:

  “13. A non-transitory machine-readable medium comprising a plurality of instructions,
  which in response to being executed, result in a computing system:
          (a) training a support vector machine by generating a kernel matrix from a set of
  training samples and adjusting a multiplier corresponding to each training sample to
  minimize a cost function;
          (b) determining a weight value for each feature in a group of features that describe
  the training samples;
          (c) eliminating at least one feature with a minimum weight value from the group;
          (d) generating an updated kernel matrix while keeping the multiplier unchanged;

                                               104
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 105 of 144




          (e) updating the weight value for each feature of the group based on the updated
  kernel matrix;
          (f) repeating steps (c) through (e) until a predetermined number of features remains
  to generate a ranked list of features; and
          (g) generating a report to a printer or display device comprising the ranked list of
  features.”

166.     On information and belief, Defendant Intel performs each limitation of claim 18 of

   the ‘483 patent:

  18. A non-transitory machine-readable medium comprising a plurality of instructions,
  which in response to being executed, result in a computing system:
          identifying a determinative subset of features that are most correlated to patterns in
  sample data by:
          retrieving a training data having class labels with respect to the patterns from a
  memory in communication with a computer processor programmed for executing a support
  vector machine comprising a kernel;
          calculating a kernel matrix using the training data to determine a value for each
  feature in the group of features;
          eliminating at least one feature with a minimum value from the group;
          calculating an updated kernel matrix, each component of the updated kernel matrix
  comprising a dot product of two training samples provided by at least a part of the training
  data that corresponds to the eliminated feature;
          determining an updated value for each remaining feature of the group of features
  based on the updated kernel matrix;
          repeating steps eliminating, calculating an updated kernel matrix and determining
  an updated value for a plurality of iterations until a pre-determined number of features in
  the group remain; and
          generating an output comprising a ranked list of features, wherein the features in
  the ranked list comprise the determinative subset of features for predicting patterns in new
  data.

167.     On information and belief, Defendant Intel performs each limitation of claim 32 of

   the ‘483 patent:

  32. A non-transitory machine-readable medium comprising a plurality of instructions,
  which in response to being executed, result in a computing system:
          (a) training a support vector machine by generating a kernel matrix from a set of
  training samples and adjusting a multiplier corresponding to each training sample to
  minimize a cost function;
          (b) determining a weight value for each feature in a group of features that describe
  the training samples;
          (c) eliminating at least one feature with a minimum weight value from the group;
          (d) generating an updated kernel matrix while keeping the multiplier unchanged;

                                           105
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 106 of 144




         (e) updating the weight value for each feature of the group based on the updated
  kernel matrix;
         (f) repeating steps (c) through (e) until a predetermined number of features remains
  to generate a ranked list of features; and
         (g) transferring the ranked list of features to a media.

168.     As shown in paragraphs 165-167, independent claims 13, 18 and 32 are directed to

   a non-transitory machine-readable medium for outputting a ranked list of features. Claims

   13, 18 and 32 are of similar content and scope to claim 1, with respect to the basic

   weighing, ranking and eliminating steps of an RFE method. Claims 13, 18 and 32 further

   include generating and updating a kernel matrix. On information and belief, Defendant

   Intel’s accused products and software embody these kernel limitations, as set forth in ¶

   164 above, and are incorporated herein by reference. Reasonable discovery will confirm

   this interpretation. Accordingly, the direct infringement allegations of ¶¶ 154-160 are

   incorporated by reference herein and apply to claims 13, 18 and 32. Defendant Intel’s

   accused products and software perform and infringe each limitation of claims 13. 18, and

   32.

169.     On information and belief, Defendant Intel’s accused products and software

   embody each limitation of the dependent claims 2-6, 8-12, 14-17, 19-21, 23-31 and 33-38

   of the ‘483 patent. Reasonable discovery will confirm this interpretation and confirm

   exactly which Intel products implement and use (in testing, validating, verifying,

   optimizing, operating, etc.) HDC’s patented SVM-RFE machine-learning algorithm.

              Defendant’s Direct Infringement of the Method Claims

170.     Defendant performs the methods recited in claims 1-6 and 23-31 of the ‘483 patent.

   Infringement of a method claim requires performing every step of the claimed method.

   Defendant performs every step of the methods recited in claims 1-6 and 23-31. As set



                                         106
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 107 of 144




   forth above, Defendant performs, for example, the method recited in claim 1, i.e., A

   computer-implemented method comprising: (a) inputting into a computer processor

   programmed to execute a support vector machine a set of training examples having known

   labels with regard to two or more classes, each training example described by a vector of

   feature values for a plurality of features, the support vector machine comprising a decision

   function having a plurality of weights, wherein each feature has a corresponding weight;

   (b) training the support vector machine by optimizing the plurality of weights so that a

   cost function is minimized and support vectors comprising a subset of the training

   examples are defined, wherein the decision function is based on the support vectors; (c)

   computing ranking criteria using the optimized plurality of weights, wherein the ranking

   criterion estimates for each feature the effect on the cost function of removing that feature,

   and wherein features having the smallest effect on the cost function have the smallest

   ranking criteria; (d) eliminating one or more features corresponding to the smallest

   ranking criteria to yield a reduced set of features; (e) repeating steps (c) through (d) for

   the reduced set of features for a plurality of iterations until a subset of features of

   predetermined size remains, wherein the subset of features comprises determinative

   features for separating the set of training examples into the two or more classes; and (f)

   generating at a printer or display device an output comprising a listing of the determinative

   features.

171.     Even if one or more steps recited in method claims 1-6 and 23-31 of the ‘483 patent

   are performed on technologies, computers, workstations, network-computer architectures,

   cloud-based architectures, etc., not in the physical possession of the Defendant (e.g., in

   the possession of Intel partners, resellers, end-users, etc.), the claimed methods are



                                           107
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 108 of 144




   specifically performed by Intel’s processors, FPGAs, SoCs, and/or software. Defendant

   directly infringes as its processors, FPGAs, SoCs, and/or software dictate the performance

   of the claimed steps, such as the “inputting,” “training,” “computing,” “eliminating,”

   “repeating,” and “generating” steps recited in claim 1 of the ‘483 patent. Defendant’s

   processors, FPGAs, SoCs, and/or software are designed and built by Defendant to perform

   the claimed steps automatically. Such processors, FPGAs, SoCs, and/or software predict

   and identify patterns in data. On information and belief, only Defendant can modify the

   functionality relating to these activities; no one else can modify such functionality.

   Defendant therefore performs all of the claimed steps and directly infringe the asserted

   method claims of the ‘483 patent.

172.     Additionally or alternatively, to the extent third parties or end-users perform one

   or more steps of the methods recited in claims 1-6 and 23-31 of the ‘483 patent, any such

   action by third parties or end-users is attributable to Defendant, such that Defendant is

   liable for directly infringing such claims in a multiple actor or joint infringement situation,

   because Defendant directs or controls the other actor(s). In this regard, Defendant

   conditions participation in activities, as well as the receipt of benefits, upon performance

   of any such step by any such third party or end-user. Defendant exercises control over the

   methods performed by its processors, FPGAs, SoCs, and/or software, and benefit from

   others’ use, including without limitation creating and receiving ongoing revenue streams

   from the accused products and related goods, and improvement/enhancement of its

   processors, FPGAs, SoCs, and/or software. End-users and third parties receive a benefit

   from fiscal gains (e.g., third-party developers embedding Defendant’s processors, FPGAs,

   SoCs, and/or software in their own products) and efficient and optimized data output –



                                           108
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 109 of 144




   which forms the basis of entire businesses. Defendant also establishes the manner and

   timing of that performance by the third-party or end-user, as dictated by the claimed

   method steps. All third-party and end-user involvement, if any, is incidental, ancillary, or

   contractual.

173.     Thus, to the extent that any step of the asserted method claims is performed by

   someone other than Defendant (e.g., an end-user), Defendant nonetheless directly

   infringes the ‘483 patent at least by one or more of: (1) providing processors, FPGAs,

   SoCs, and/or software built and designed to perform methods covered by the asserted

   method claims; (2) dictating via software and associated directions and instructions (e.g.,

   to end-users) the use of the accused products such that, when used as built and designed

   by Defendant, such products perform the claimed methods; (3) having the ability to

   terminate others’ access to and use of the accused products and related goods and services

   if the accused products are not used in accordance with Defendant’s required terms; (4)

   marketing and advertising the accused products, and otherwise instructing and directing

   the use of the accused products in ways covered by the asserted method claims; and (5)

   updating and providing ongoing support and maintenance for the accused products.

       Defendant’s Direct Infringement of the Computer Program Product
             and Non-transitory Machine-readable Medium Claims

174.     Defendant makes, uses, sells, offers to sell, and/or imports the computer program

   products recited in claims 7-12 and the non-transitory machine-readable mediums recited

   in claims 13-17, 18-21, and 32-38. Such claims are infringed when an accused product or

   medium, having every element of the claimed product or medium, is made, used, sold,

   offered for sale, or imported within the United States. Defendant makes, uses, sells, offers

   to sell, and/or imports the accused products (or cause such acts to be performed on its

                                          109
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 110 of 144




   behalf), which possess every element recited in claims 7-12, 13-17, 18-21 and 32-38, as

   set forth in more detail above (with independent claims 7, 13, 18 and 32 as representative).

   Defendant therefore directly infringes the computer program product and method claims

   of the ‘483 patent.

175.     Additionally or alternatively, regarding any “use” of the accused products “by

   customers,” which is a subset of the direct infringement of system claims, Defendant

   directly infringes in such situations if the machine-readable medium claims are

   determined to be system claims, as Defendant puts the accused products and services into

   service and, at the same time, controls the system as a whole and obtains benefit from it.

   Defendant provides all components in the system and controls all aspects of its

   functionality. Although third parties (e.g., Intel partners, etc.) and end-users (e.g.,

   developers, professionals, businesses, etc.) may have physical control over certain aspects

   of the accused systems, Defendant retains control over how the accused system operates

   (e.g., by having built and designed its processors, FPGAs, SoCs, and/or software to

   automatically identify patterns in datasets in a particular, non-modifiable manner). The

   nature and extent of Defendant’s control over the system, and the benefits realized from

   each element of the claims, was discussed above in connection with the asserted method

   claims. Such discussion is incorporated herein by reference. Defendant collects valuable

   data through its control of this system, which in turn is used to optimize, improve, and

   enhance Intel’s systems, products, services, etc. as a whole – again benefitting Defendant.

176.     In the alternative, if the end-user or third-party is deemed to put the invention into

   service and controls the system as a whole, the end-user and third-party benefit from each

   element of the claims because Defendant’s processors, FPGAs, SoCs, and/or software are



                                          110
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 111 of 144




   designed and built by Defendant to perform the claimed steps automatically. End-users

   (e.g., developers, professionals, businesses, etc.) receive a benefit from putting the

   invention into service and automatically identifying patterns in datasets, thereby

   optimizing e.g., workloads and workflows. Third parties (e.g., Intel partners, etc.) receive

   a benefit from putting the invention into service by improving their own products and

   service, which improves their own profits. Further, and on information and belief, third-

   party partners share a fiscally/contractually beneficial relationship with Intel. In both

   cases, Intel would be liable as an inducing infringer as described below.

                                Induced Infringement

177.     Defendant has induced and will continue to induce others’ infringement of claims

   1-38 of the ‘483 patent, in violation of 35 U.S.C. § 271(b). Defendant has actively

   encouraged infringement of the ‘483 patent, knowing that the acts it induced constituted

   infringement of the ‘483 patent, and its encouraging acts actually resulted in direct patent

   infringement by others.

178.     As discussed above, Defendant had actual and constructive knowledge of the ‘483

   patent, as well as actual and constructive knowledge of the relevance and significance of

   the ‘483 patent to its research and development, as well as its product offerings, at least

   no later than May 19, 2005 (per scholarly article), no later than November 10, 2011 (per

   HDC direct correspondence), and certainly no later than January 31, 2012 (per family-to-

   family USPTO citation).

179.     To the extent Defendant do not specify and control the relevant algorithms and

   machine learning capabilities of the accused products in the claimed manner (which it

   does), Defendant—with full knowledge of the ‘483 patent and its relevance to Intel’s



                                          111
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 112 of 144




   product offerings—actively encourages others (e.g., end-users and third parties such as

   professionals, businesses, developers, Intel partners, etc.)—to use the accused products as

   claimed. Such active encouragement by Defendant takes many forms, and includes

   promotional and instructional materials, as well as technical specifications and

   requirements, and ongoing technical assistance.

180.     On information and belief, Defendant engaged in these acts with the actual intent

   to cause the acts which it knew or should have known would induce actual infringement,

   or otherwise exercised willful blindness of a high probability that it has induced

   infringement.

                             Contributory Infringement

181.     Defendant has contributed and will continue to contribute to others’ infringement

   of claims 1-38 of the ‘483 patent, in violation of 35 U.S.C. § 271(c). Defendant has offered

   to sell and sold within the United States, or imported into the United States, material or

   apparatus for use in practicing the patented computer-implemented methods, claims 1-6

   and 22-31, constituting a material part of the patented methods, knowing the same to be

   especially made or especially adapted for use in infringing the ‘483 patent, and not a staple

   article or commodity of commerce for substantial non-infringing use. Defendant has

   offered to sell and sold within the United States, or imported into the United States, at

   least some of the components of the claimed computer program products and non-

   transitory machine-readable medium, claims 7-12, 13-17, 18-21, and 32-38, constituting

   a material part of the patented computer program products and mediums, knowing the

   same to be especially made or especially adapted for use in infringing the ‘483 patent, and

   not a staple article or commodity of commerce for substantial non-infringing use.



                                           112
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 113 of 144




182.     As discussed above, Defendant had actual and constructive knowledge of the ‘483

   patent, as well as actual and constructive knowledge of the relevance and significance of

   the ‘483 patent to its research and development, as well as its product offerings, at least

   no later than May 19, 2005 (per scholarly article), no later than November 10, 2011 (per

   HDC direct correspondence), and certainly no later than January 31, 2012 (per family-to-

   family USPTO citation).

183.     To the extent Defendant do not specify and control the relevant algorithms and

   machine learning capabilities of the accused products in the claimed manner (which it

   does), Defendant supplies the accused products to others (e.g., end-users and third parties)

   that perform the claimed dataset pattern identification and optimization, and/or that, when

   combined with other components, constitute the claimed computer implemented methods.

   The accused products embody SVM-RFE processes, which constitute a material part of

   the claimed inventions, if not the entire claimed inventions themselves. Defendant dictates

   and controls the optimization and identification componentry and techniques in the

   accused products, with full knowledge of the ‘483 patent and its relevance to its research

   development, as well as its product offerings, and know the same to be especially made

   and especially adapted for the infringement of the ‘483 patent.

184.     On information and belief, the portions of Defendant’s products that identify

   patterns in data and implement SVM-RFE, including Intel branded products made,

   marketed, used, sold, offered to sell, or imported by Defendant, are not staple articles or

   commodities of commerce suitable for substantial non-infringing use.




                                          113
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 114 of 144




                                Willful Infringement

185.     As set forth above, Defendant had actual and constructive knowledge of the ‘483

   patent, as well as actual and constructive knowledge of the relevance and significance of

   the ‘483 patent to its research and development, as well as its product offerings, at least

   no later than May 19, 2005 (per scholarly article), no later than November 10, 2011 (per

   HDC direct correspondence), and certainly no later than January 31, 2012 (per family-to-

   family USPTO citation).

186.     Still further, as set forth in ¶¶ 30-31 supra, Plaintiff and Defendant were engaged

   in an Interference proceeding in the USPTO, that began on September 19, 2016 and ended

   in February 2019. On February 27, 2019, the USPTO ruled in favor of Health Discovery

   Corporation on the SVM-RFE Patent application, finding that Health Discovery

   Corporation was entitled to claim exclusive ownership rights to the SVM-RFE technology

   as set forth in the SVM-RFE Patent application that was filed to provoke the Interference.

   The decision ordered Intel Corporation’s Patent No. 7,685,077 to be cancelled. The

   decision also dismissed Intel Corporation’s motions challenging the validity of Health

   Discovery Corporation’s pending claims and issued patents covering SVM-RFE. On

   September 3, 2019, the USPTO issued U.S. Patent No. 10,402,685 (“SVM-RFE Patent”)

   (one of the Patents-in-Suit) for Health Discovery Corporation’s patent application

   covering SVM-RFE methods.

187.     Defendant therefore had continuing actual and constructive knowledge of HDC’s

   SVM-RFE patent portfolio, which included the ‘483 patent, and the relevance and

   significance of the SVM-RFE portfolio to Intel’s research and development.




                                          114
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 115 of 144




188.     Defendant’s infringement, as demonstrated above, is egregious, and combined with

   Defendant’s clear knowledge, has been willful. Plaintiff respectfully requests that the

   Court award enhanced damages based on Defendant’s conduct.

                      Damage to Health Discovery Corporation

189.     On information and belief, Defendant’s actions have and will continue to constitute

   direct and indirect (induced and contributory) infringement of at least claims 1-38 of the

   ‘483 patent in violation of 35 U.S.C. §271.

190.     As a result of Defendant’s infringement of at least claims 1-38 of the ‘483 patent,

   HDC has suffered monetary damages in an amount yet to be determined, in no event less

   than a reasonable royalty, and will continue to suffer damages in the future unless

   Defendant’s infringing activities are enjoined by this Court.

191.     Defendant’s wrongful acts have damaged and will continue to damage HDC

   irreparably, and Plaintiff has no adequate remedy at law for those wrongs and injuries. In

   addition to its actual damages, Plaintiff HDC is entitled to a permanent injunction

   restraining and enjoining Defendant and its respective agents, servants, and employees,

   and all person acting thereunder, in concert with, or on its behalf, from infringing at least

   claims 1-38 of the ‘483 patent.

                               COUNT IV
                     INFRINGEMENT OF THE ‘685 PATENT

192.     Plaintiff HDC repeats and realleges the above paragraphs, which are incorporated

   by reference as if fully restated herein.

193.     Plaintiff HDC is the owner by assignment of all right, title, and interest in the ‘685

   patent, including all right to recover for any and all infringement thereof.

194.     Defendant is not licensed or otherwise authorized to practice the ‘685 patent.

                                           115
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 116 of 144




195.      The ‘685 patent is valid and enforceable. In this regard, the ‘685 patent is presumed

   valid under 35 U.S.C. §282.

196.      The ‘685 patent relates to, among other things, methods and non-transitory

   machine-readable mediums for using learning machines (e.g., Support Vector Machines)

   to identify relevant patterns in datasets and select relevant features within the datasets to

   optimize data classification (e.g., as Recursive Feature Elimination). The ‘685 patent

   invented such methods, for example, as automated knowledge discovery tools. The ‘685

   invention is directed, for example, at biological systems to improve diagnosing and

   predicting e.g., diseases; and testing and treating individuals with changes in their

   biological systems.

197.      On information and belief, Defendant manufactures and markets infringing

   products. See, ¶¶ 52-54, supra. Such products infringe on the inventive aspects of the ‘685

   patent and include, inter alia, Intel processors (e.g., Intel Xeon series; etc.) and Intel Field

   Programmable Gate Arrays (FPGAs) and System on Chips (SoCs) (e.g., Intel Agilex

   Series; Intel Stratix Series; etc.), and Intel software (e.g., Intel Data Analytics Acceleration

   Library). Intel processors, FPGAs, SoCs, and software are deployed in Intel/Intel-

   partnered computers, workstations, network-computer architectures, and cloud-based

   architectures. Intel uses machine learning software programs in-house to test, validate,

   verify and optimize their processors and conduct comparative studies, and these machine

   learning software programs employ SVM-RFE methods claimed in HDC’s patents.

198.      The ‘685 patent has been cited in one (1) U.S. patent filed by an industry leader,

   namely Google LLC.




                                            116
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 117 of 144




199.     Still further, as set forth in ¶¶ 30-31 supra, Plaintiff and Defendant were engaged

   in an Interference proceeding in the USPTO, that began on September 19, 2016 and ended

   in February 2019. On February 27, 2019, the USPTO ruled in favor of Health Discovery

   Corporation on the SVM-RFE Patent application, finding that Health Discovery

   Corporation was entitled to claim exclusive ownership rights to the SVM-RFE technology

   as set forth in the SVM-RFE Patent application that was filed to provoke the Interference.

   The decision ordered Intel Corporation’s Patent No. 7,685,077 to be cancelled. The

   decision also dismissed Intel Corporation’s motions challenging the validity of Health

   Discovery Corporation’s pending claims and issued patents covering SVM-RFE. On

   September 3, 2019, the USPTO issued U.S. Patent No. 10,402,685 (“SVM-RFE Patent”)

   (one of the Patents-in-Suit) for Health Discovery Corporation’s patent application

   covering SVM-RFE methods.

200.     Therefore, Defendant had actual and constructive knowledge of the ‘685 patent, as

   well as actual and constructive knowledge of the relevance and significance of the ‘685

   patent to its research and development, as well as its product offerings, at least no later

   than January 31, 2012 (per USPTO patent citations) and certainly no later than September

   19, 2016 (per initiation of the Interference resulting in HDC’s favor).

                Defendant’s Direct Infringement of the ‘685 Patent

201.     On information and belief, in violation of 35 U.S.C. § 271(a), Defendant has

   directly infringed, continues to directly infringe, and will continue to directly infringe

   absent the Court’s intervention one or more claims of the ‘685 patent, including for

   example (but not limited to) at least method claims 1-6 and 18-23, and non-transitory

   machine-readable medium claims 7-11 and 12-17 of the ‘685 patent, either literally or



                                          117
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 118 of 144




   under the doctrine of equivalents, by making, using, testing, selling, and/or offering to sell

   within the United States, or importing into the United States, without license or authority,

   Defendant’s infringing products, including, but not limited to, at least Intel AI-

   optimizing/machine learning processors, FPGAs, SoCs, and/or software – which are,

   inter alia, deployed in Intel/Intel-partnered computers, workstations, network-computer

   architectures, and cloud-based architectures. Defendant’s infringing products also include

   software applications or libraries that incorporate SVM-RFE algorithms, such as Intel’s

   Data Analytics Acceleration Library (DAAL) that utilizes SVM-RFE algorithms

   contained in the scikit-learn open source software. The following products and software

   are representative, see paragraphs 52-54 supra, of Intel’s infringement.

                               Direct Infringement Allegations

202.      On information and belief, Intel’s infringing products contain substantially similar

   componentry and functionality at least insofar as the claimed inventions are concerned.

   The allegations below illustrate how Intel’s infringing products (e.g., processors, FPGAs,

   SoCs, and Software) embody the claimed computer-implemented methods, computer

   program products, and non-transitory machine-readable mediums. Such infringement by

   these products is exemplified through the independent claims of the ‘685 patent, which

   are representative of the scope of Intel’s infringement.

203.      As Defendant Intel is in the sole and complete possession of its relevant source

   code, algorithms, etc., with such information not publicly available, Plaintiff HDC

   respectfully requests early, limited discovery to confirm which Intel products and uses by

   Intel infringe. See ¶ 56.




                                            118
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 119 of 144




204.      Plaintiff HDC is requesting early discovery to confirm exactly which Intel products

   or uses of the SVM-RFE invention infringe the ‘685 patent. Due to the nature of Intel’s

   business, the information required to determine exactly which Intel products or uses

   infringe is, in large part, not publicly available. However, although said information is not

   publicly available, Intel has publicly admitted (on several occasions) that it uses/used

   SVM-RFE in the development and optimization of its products (software, hardware,

   packages, libraries, etc.). HDC did not authorize Intel’s use of SVM-RFE, for any reason,

   and therefore Intel’s admissions of using SVM-RFE makes it highly probable that Intel is

   infringing the ‘685 patent. Intel may also be using the SVM-RFE technology, but referring

   to it by a different name to conceal infringing activities. The following citations, inter

   alia, include examples of Intel’s admissions in the past, and there is no reason to believe

   they have ceased using the invention. Supra ¶ 35 for additional publications.

       a. A. Jaleel, et al., “Last Level Cache (LLC) Performance in Data Mining Workloads

          on a CMP – A Case Study of Parallel Bioinformatics Workloads,” Proc. of the 12th

          Int’l Symp. on High Performance Computer Architecture (HPCA), 2006. [2 of 3

          authors were Intel employees]. Exhibit N.

       b. Y. Chen, et al., “Performance Scalability of Data-Mining Workloads in

          Bioinformatics,” Intel Technology Journal, Vol. 9, No. 2, May 19, 2005. [9 of 9

          authors were Intel employees, including the two named inventors of Intel SVM-

          RFE patent US7,685,077]. Exhibit I.

       c. U. Srinivasan, et al., “Characterization and Analysis of HMMER and SVM-RFE

          Parallel Bioinformatics Applications,” Proc. of the IEEE Int’l Symp. on Workload

          Characterization (IISWC), Oct. 2005. [8 of 8 authors were Intel employees;



                                           119
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 120 of 144




           including the two named inventors of Intel SVM-RFE patent US7,685,077] [In

           endnote 7, authors attribute SVM-RFE to Guyon and Weston, two of the named

           inventors of the ‘685 patent]. Exhibit J.

205.       On information and belief, Defendant Intel performs each limitation of claim 1 of

   the ‘685 patent:

  “1. A method, comprising:
           retrieving training data from one or more storage devices in communication with a
  processor, the processor operable for:
           determining a value for each feature in a group of features provided by the training
  data;
           eliminating at least one feature with a minimum ranking criterion from the group,
  wherein the minimum ranking criterion is obtained based on the value for each feature in
  the group;
           subtracting a matrix from the kernel data to provide an updated kernel data, each
  component of the matrix comprising a dot product of two of training samples provided by
  at least a part of the training data that corresponds to the eliminated feature;
           updating the value for each feature of the group based on the updated kernel data;
           repeating of eliminating the at least one feature from the group and updating the
  value for each feature of the group until a number of features in the group reaches a
  predetermined value to generate a feature ranking list; and
           recognizing a new data corresponding to the group of features with the feature
  ranking list.”

206.       On information and belief, Defendant Intel’s accused products and software,

   through their optimization, development, sale, and operation, embody HDC’s patented

   method. Reasonable discovery will confirm this interpretation. As evidence, and for

   example, one such computer-implemented method from the bioinformatics community

   was conducted by Intel engineers on a liver patient dataset to predict whether a person has

   liver       disease       (hereinafter         “liver    patient       dataset”).       See

   <https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-

   classification-using-the-intel-distribution-for-python.html> at page 1 (published May 3,

   2018). As an additional example, one such computer-implemented method from the



                                            120
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 121 of 144




   financial metrics community was conducted by Intel engineers on a credit risk dataset to

   predict whether a person is a good credit risk or not (hereinafter “credit risk dataset”)

   (published April 20, 2018).

   “Using the advantage of optimized scikit-learn* (Scikit-learn with Intel DAAL) that comes
   with Intel® Distribution for Python, we were able to achieve good results for the prediction
   problem.”
   Source:< https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
   machine-learning-with-intel-optimized-packages.html> p.1


   “Using Intel optimized performance libraries in Intel® Xeon® Gold 6128 processor helped
   machine-learning applications to make predictions faster.”
   Source:< https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
   machine-learning-with-intel-optimized-packages.html> p.10


207.      On information and belief, Defendant Intel’s accused products and software,

   through their optimization, development, sale, and operation, embody HDC’s patented

   method comprising retrieving training data from one or more storage devices in

   communication with a processor, the processor operable for performing the succeeding

   limitations. Reasonable discovery will confirm this interpretation. As evidence, and for

   example, Intel used the liver patient dataset comprising a plurality of features (e.g., ten),

   and two classes (e.g., liver patient or not) as shown in Table 2 below:




                                                121
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 122 of 144




Liver Patient Dataset




Source:< https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-classification-
using-the-intel-distribution-for-python.html > p.2

Feature selection is used to identify the most important features in the dataset that can build

the model from the dataset.

 “Feature selection is mainly applied to large datasets to reduce high dimensionality. This
 helps to identify the most important features in the dataset that can be given for model
 building.”
 Source:< https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-
 classification-using-the-intel-distribution-for-python.html > p.4




                                               122
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 123 of 144




In the liver patient dataset example described by Intel engineers, they used the random

forest algorithm (a classifier) in order to visualize feature importance. However, as shown

in the graphical data below for the receiver operating characteristics (ROC), additional

classifiers were used on the liver patient dataset, including a support vector machine

(SVM).




Source: https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-classification-
using-the-intel-distribution-for-python.html at p.4

For the credit risk dataset, Intel’s classification comprised a plurality of features (e.g., 21),

and two classes (e.g., good credit or bad credit) as shown in Table 3 below:




                                              123
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 124 of 144




Credit Risk Dataset




Source:     https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
machine-learning-with-intel-optimized-packages.html at p.2-3

As shown in the graph below for the receiver operating characteristics (ROC), one of the

support vector classifiers for the credit risk dataset is a support vector machine (SVM).




                                               124
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 125 of 144




  Source:     https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
  machine-learning-with-intel-optimized-packages.html at p.9

208.       On information and belief, Defendant Intel’s accused products and software,

   through their optimization, development, sale, and operation, embody HDC’s patented

   method comprising retrieving training data from one or more storage devices in

   communication with a processor, the processor operable for determining a value for each

   feature in a group of features provided by the training data. Reasonable discovery will

   confirm this interpretation. For example, and on information and belief, Intel optimizes

   the plurality of weights and determines the relative importance of the features within their

   processors, FPGAs, SoCs, and/or software using Scikit-Learn (a machine learning library)

   function – ExtraTreesClassifier().While Intel may have used this function in relation to an

   alternate feature selection algorithm, as shown above Intel has used up to eight other

   classifiers including SVM while conducting the liver patient dataset analysis.




                                                 125
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 126 of 144




 “The ExtraTreesClassifier() function from the sklearn.ensemble package is used for
 calculation.”
 Source:< https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-
 classification-using-the-intel-distribution-for-python.html > p.4



In the liver patient dataset method, 90% of the dataset was used to train the model, and

10% was used for testing/predicting the model outcomes. Another scikit-learn (a machine

learning library) function was used to split the training and test data – StratfiedShuffleSplit.

 “A part of the whole dataset was given for training the model and the rest was given for
 testing. In this experiment, 90 percent of the data was given for training and 10 percent for
 testing. Since StratfiedShuffleSplit (a function in scikit-learn) was applied to split the train-test
 data, the percentage of samples for each class was preserved, that is, in this case, 90 percent of
 samples from each class was taken for training and the remaining 10 percent from each class
 was given for testing. Classifiers from the scikit-learn package were used for model building.”
 Source:< https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-
 classification-using-the-intel-distribution-for-python.html > p.5


For the credit risk dataset example, and on information and belief, the method included

optimizing the plurality of weights and determining the relative importance of the features

is calculated using scikit-learn.

 “Classifier is implemented using two packages: scikit-learn with Intel DAAL and PyDAAL.”
 Source: <https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
 machine-learning-with-intel-optimized-packages.html> p.7


In the credit risk dataset method, 90% of the dataset was used to train the model, and 10%

was used for testing/predicting the model outcomes.

 “Data Split
 Splitting the train and test data: The data is then split into train and test sets for further analysis.
 90% of the data is used for training and 10% is for testing. The train_test_split function in
 scikit-learn is used for data splitting.”
 Source: <https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
 machine-learning-with-intel-optimized-packages.html> p.7



                                              126
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 127 of 144




209.      On information and belief, Defendant Intel’s accused products and software,

   through their optimization, development, sale, and operation, embody HDC’s patented

   method comprising retrieving training data from one or more storage devices in

   communication with a processor, the processor operable for eliminating at least one

   feature with a minimum ranking criterion from the group, wherein the minimum ranking

   criterion is obtained based on the value for each feature in the group. As evidence, and for

   liver patient dataset example, features with the smallest ranking criteria were made

   available to be eliminated, in this case it was V2 (gender of the patient), V8 (total

   proteins), V10 (A/G ratio albumin and globulin ratio), and V9 (albumin).

  Liver Patient Dataset

   “Removing the least significant features help to reduce the processing time without
   significantly affecting the accuracy of the model. Here V2 (gender of the patient), V8 (total
   proteins), V10 (A/G ratio albumin and globulin ratio), and V9 (albumin) are dropped in order
   to reduce the number of features for model building.”
   Source: https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-
   classification-using-the-intel-distribution-for-python.html at p.4


  For the liver patient dataset example, the rankings were computed and plotted on the graph

  shown in Figure 5 below, showing the relative importance of the features. Note, while Intel

  may have used the forest of trees algorithm for feature importance, as shown above Intel

  has used up to eight other classifiers including SVM during the liver patient dataset

  analysis.

   “Figure 5 shows the feature importance with forests of trees. From the
   figure, it is clear that the most important feature is V5 (alkphos
   alkaline phosphatase) and the least important is V2 (gender).”




                                                127
Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 128 of 144




Source: https://software.intel.com/content/www/us/en/develop/articles/liver-patient-dataset-classification-
using-the-intel-distribution-for-python.html at p.4

Credit Risk Dataset

The credit risk dataset example also used such a ranking criterion.

 Feature Selection

 “Datasets may contain irrelevant or redundant features that might make the machine-
 learning model more complicated. In this step, we aim to remove the irrelevant
 features which may cause an increase in run time, generate complex patterns,
 etc.”

 Source: https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
 machine-learning-with-intel-optimized-packages.html at p.6 (emphasis added)


For the credit risk dataset example, the rankings were computed and plotted on the graph

shown in Table 5 below, showing the relative importance of the features.




                                               128
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 129 of 144




  Source:     https://software.intel.com/content/www/us/en/develop/articles/credit-risk-classification-faster-
  machine-learning-with-intel-optimized-packages.html at p.4

210.       On information and belief, Defendant Intel’s accused products and software,

   through their optimization, development, sale, and operation, embody HDC’s patented

   method comprising retrieving training data from one or more storage devices in

   communication with a processor, the processor operable for subtracting a matrix from the

   kernel data to provide an updated kernel data, each component of the matrix comprising

   a dot product of two of training samples provided by at least a part of the training data that

   corresponds to the eliminated feature. Reasonable discovery will confirm that Intel

   performs this limitation. For example, Intel DAAL includes both Linear and Radial Basis

   Function Kernel classes, and the particular class would be selected by the user based on

   the dataset and features, and the predicted outcomes. Note that Radial Basis Function

   Kernels are commonly used in support vector machine classification.




                                                 129
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 130 of 144




  Source: https://software.intel.com/content/www/us/en/develop/documentation/daal-cpp-api-
  reference/top/modules/algorithms/analysis/kernel-
  functions.html?wapkw=%22preprocessing%22%20and%20%22kernel%22

211.      On information and belief, Defendant Intel’s accused products and software,

   through their optimization, development, sale, and operation, embody HDC’s patented

   method comprising retrieving training data from one or more storage devices in

   communication with a processor, the processor operable for updating the value for each

   feature of the group based on the updated kernel data. Reasonable discovery will confirm

   this interpretation. For example, Intel DAAL includes both Linear and Radial Basis

   Function Kernel classes, and the particular class would be selected by the user based on

   the dataset and features, and the predicted outcomes. Note that Radial Basis Function

   Kernels are commonly used in support vector machine classification.




                                               130
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 131 of 144




  Source: https://software.intel.com/content/www/us/en/develop/documentation/daal-cpp-api-
  reference/top/modules/algorithms/analysis/kernel-
  functions.html?wapkw=%22preprocessing%22%20and%20%22kernel%22

212.      On information and belief, Defendant Intel’s accused products and software,

   through their optimization, development, sale, and operation, embody HDC’s patented

   method comprising retrieving training data from one or more storage devices in

   communication with a processor, the processor operable for repeating of eliminating the

   at least one feature from the group and updating the value for each feature of the group

   until a number of features in the group reaches a predetermined value to generate a feature

   ranking list. Reasonable discovery will confirm this interpretation.

213.      On information and belief, Defendant Intel’s accused products and software,

   through their optimization, development, sale, and operation, embody HDC’s patented

   method comprising retrieving training data from one or more storage devices in

   communication with a processor, the processor operable for recognizing a new data

   corresponding to the group of features with the feature ranking list. Reasonable discovery

   will confirm this interpretation.

214.      On information and belief, Defendant Intel performs each limitation of claim 7 of

   the ‘685 patent:



                                               131
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 132 of 144




  “7. A non-transitory machine-readable medium comprising a plurality of instructions, that
  in response to being executed, result in a computing system executing a support vector
  machine, comprising:
          a training function to determine a value for each feature in a group of features
  provided by a training data; and
          an eliminate function to eliminate at least one feature with a minimum ranking
  criterion from the group, wherein the minimum ranking criterion is obtained based on the
  value for each feature in the group, wherein the training function further comprises a kernel
  data function to subtract a matrix from the kernel data to provide an updated kernel data,
  each component of the matrix comprising a dot product of two of training samples provided
  by at least a part of the training data that corresponds to the eliminated feature, and a value
  update function to update the value for each feature based on the updated kernel data, and
  wherein the apparatus support vector machine further repeats eliminating the at least one
  feature from the group and updating the value for each feature of the group until a number
  of features in the group reaches a predetermined value, to generate a feature ranking list
  for a use of recognizing a new data corresponding to the group of features.”

215.     On information and belief, Defendant Intel performs each limitation of claim 12 of

   the ‘685 patent:

  “12. A non-transitory machine-readable medium comprising a plurality of instructions that
  in response to being executed result in a computing system:
           determining a value for each feature in a group of features provided by a training
  data;
           eliminating at least one feature with a minimum ranking criterion from the group,
  wherein the minimum ranking criterion is obtained based on the value for each feature in
  the group;
           subtracting a matrix from the kernel data to provide an updated kernel data, each
  component of the matrix comprising a dot product of two of training samples provided by
  at least a part of the training data that corresponds to the eliminated feature;
           updating the value for each feature of the group based on the updated kernel data;
           repeating of eliminating the at least one feature from the group and updating the
  value for each feature of the group until a number of features in the group reaches a
  predetermined value to generate a feature ranking list; and
           recognizing a new data corresponding to the group of features with the feature
  ranking list.”

216.     As shown in paragraphs 214-215, independent claims 7 and 12 are directed to a

   non-transitory machine-readable medium for outputting a ranked list of features. Claims

   7 and 12 are of similar content and scope to claim 1. Reasonable discovery will confirm

   this interpretation. Accordingly, the direct infringement allegations of ¶¶ 206-213 are



                                           132
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 133 of 144




   incorporated by reference herein and apply to claims 7 and 12. Defendant Intel’s accused

   products and software perform and infringe each limitation of claims 7 and 12.

217.     On information and belief, Defendant Intel performs each limitation of claim 18 of

   the ‘685 patent:

  “18. A computer-implemented method for predicting patterns in sample data, wherein the
  sample data comprises a group of features that describe the data, the method comprising:
          identifying a determinative subset of features that are most correlated to the patterns
  comprising:
          retrieving a training data having class labels with respect to the patterns from a
  memory in communication with a computer processor programmed for executing a support
  vector machine comprising a kernel;
          calculating a kernel matrix using the training data to determine a value for each
  feature in the group of features;
          eliminating at least one feature with a minimum value from the group;
          calculating an updated kernel matrix, each component of the updated kernel matrix
  comprising a dot product of two training samples provided by at least a part of the training
  data that corresponds to the eliminated feature;
          determining an updated value for each remaining feature of the group of features
  based on the updated kernel matrix;
          repeating steps eliminating, calculating an updated kernel matrix and determining
  an updated value for a plurality of iterations until a pre-determined number of features in
  the group remain; and
          generating an output comprising a feature ranking list, wherein the features in the
  feature ranking list comprise the determinative subset of features for predicting patterns in
  new data.”

218.     As shown in paragraph 217, independent claim 18 is directed to a computer-

   implemented method for identifying a determinative list of features for predicting patterns

   in the data, and is of similar content and scope to the method claim 1. Reasonable

   discovery will confirm this interpretation. Accordingly, the direct infringement allegations

   of ¶¶ 206-213 are incorporated by reference herein and apply to claim 18. Defendant

   Intel’s accused products and software perform and infringe each limitation of claim 18.

219.     On information and belief, Defendant Intel’s accused products and software

   embody each limitation of the dependent claims 2-6, 8-11, 13-17 and 19-23 of the ‘685



                                           133
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 134 of 144




   patent. Reasonable discovery will confirm this interpretation and confirm exactly which

   Intel products implement and use (in testing, validating, verifying, optimizing, operating,

   etc.) HDC’s patented SVM-RFE machine-learning algorithm.

              Defendant’s Direct Infringement of the Method Claims

220.     Defendant performs the methods recited in claims 1-6 and 18-23 of the ‘685 patent.

   Infringement of a method claim requires performing every step of the claimed method.

   Defendant performs every step of the methods recited in claims 1-6 and 18-23. As set

   forth above, Defendant performs, for example, the method recited in claim 1, i.e., a

   method, comprising: retrieving training data from one or more storage devices in

   communication with a processor, the processor operable for: determining a value for each

   feature in a group of features provided by the training data; eliminating at least one feature

   with a minimum ranking criterion from the group, wherein the minimum ranking criterion

   is obtained based on the value for each feature in the group; subtracting a matrix from the

   kernel data to provide an updated kernel data, each component of the matrix comprising

   a dot product of two of training samples provided by at least a part of the training data that

   corresponds to the eliminated feature; updating the value for each feature of the group

   based on the updated kernel data; repeating of eliminating the at least one feature from the

   group and updating the value for each feature of the group until a number of features in

   the group reaches a predetermined value to generate a feature ranking list; and recognizing

   a new data corresponding to the group of features with the feature ranking list.

221.     Even if one or more steps recited in method claims 1-6 and 18-23 of the ‘685 patent

   are performed on technologies, computers, workstations, network-computer architectures,

   cloud-based architectures, etc., not in the physical possession of the Defendant (e.g., in



                                           134
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 135 of 144




   the possession of Intel partners, resellers, end-users, etc.), the claimed methods are

   specifically performed by Intel’s processors, FPGAs, SoCs, and/or software. Defendant

   directly infringes as its processors, FPGAs, SoCs, and/or software dictate the performance

   of the claimed steps, such as the “retrieving,” “determining,” “eliminating,” “subtracting,”

   “updating,” “repeating,” and “recognizing” steps recited in claim 1 of the ‘685 patent.

   Defendant’s processors, FPGAs, SoCs, and/or software are designed and built by

   Defendant to perform the claimed steps automatically. Such processors, FPGAs, SoCs,

   and/or software predict and identify patterns in data. On information and belief, only

   Defendant can modify the functionality relating to these activities; no one else can modify

   such functionality. Defendant therefore performs all of the claimed steps and directly

   infringe the asserted method claims of the ‘685 patent.

222.     Additionally or alternatively, to the extent third parties or end-users perform one

   or more steps of the methods recited in claims 1-6 and 18-23 of the ‘685 patent, any such

   action by third parties or end-users is attributable to Defendant, such that Defendant is

   liable for directly infringing such claims in a multiple actor or joint infringement situation,

   because Defendant directs or controls the other actor(s). In this regard, Defendant

   conditions participation in activities, as well as the receipt of benefits, upon performance

   of any such step by any such third party or end-user. Defendant exercises control over the

   methods performed by its processors, FPGAs, SoCs, and/or software, and benefit from

   others’ use, including without limitation creating and receiving ongoing revenue streams

   from the accused products and related goods, and improvement/enhancement of its

   processors, FPGAs, SoCs, and/or software. End-users and third parties receive a benefit

   from fiscal gains (e.g., third-party developers embedding Defendant’s processors, FPGAs,



                                           135
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 136 of 144




   SoCs, and/or software in their own products) and efficient and optimized data output –

   which forms the basis of entire businesses. Defendant also establishes the manner and

   timing of that performance by the third-party or end-user, as dictated by the claimed

   method steps. All third-party and end-user involvement, if any, is incidental, ancillary, or

   contractual.

223.     Thus, to the extent that any step of the asserted method claims is performed by

   someone other than Defendant (e.g., an end-user), Defendant nonetheless directly

   infringes the ‘685 patent at least by one or more of: (1) providing processors, FPGAs,

   SoCs, and/or software built and designed to perform methods covered by the asserted

   method claims; (2) dictating via software and associated directions and instructions (e.g.,

   to end-users) the use of the accused products such that, when used as built and designed

   by Defendant, such products perform the claimed methods; (3) having the ability to

   terminate others’ access to and use of the accused products and related goods and services

   if the accused products are not used in accordance with Defendant’s required terms; (4)

   marketing and advertising the accused products, and otherwise instructing and directing

   the use of the accused products in ways covered by the asserted method claims; and (5)

   updating and providing ongoing support and maintenance for the accused products.

                       Defendant’s Direct Infringement of the
                  Non-transitory Machine-readable Medium Claims

224.     Defendant makes, uses, sells, offers to sell, and/or imports the non-transitory

   machine-readable mediums recited in claims 7-11 and 12-17. Such claims are infringed

   when an accused product, having every element of the claimed medium, is made, used,

   sold, offered for sale, or imported within the United States. Defendant makes, uses, sells,

   offers to sell, and/or imports the accused products (or cause such acts to be performed on

                                          136
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 137 of 144




   its behalf), which possess every element recited in claims 7-17, as set forth in more detail

   in above (with independent claims 7 and 12 as representative). Defendant therefore

   directly infringes the medium claims of the ‘685 patent.

225.     Additionally or alternatively, regarding any “use” of the accused products “by

   customers,” which is a subset of the direct infringement of system claims, Defendant

   directly infringes in such situations if the machine-readable medium claims are

   determined to be system claims, as Defendant puts the accused products and services into

   service and, at the same time, controls the system as a whole and obtains benefit from it.

   Defendant provides all components in the system and controls all aspects of its

   functionality. Although third parties (e.g., Intel partners, etc.) and end-users (e.g.,

   developers, professionals, businesses, etc.) may have physical control over certain aspects

   of the accused systems, Defendant retains control over how the accused system operates

   (e.g., by having built and designed its processors, FPGAs, SoCs, and/or software to

   automatically identify patterns in datasets in a particular, non-modifiable manner). The

   nature and extent of Defendant’s control over the system, and the benefits realized from

   each element of the claims, was discussed above in connection with the asserted method

   claims. Such discussion is incorporated herein by reference. Defendant collects valuable

   data through its control of this system, which in turn is used to optimize, improve, and

   enhance Intel’s systems, products, services, etc. as a whole – again benefitting Defendant.

226.     In the alternative, if the end-user or third-party is deemed to put the invention into

   service and controls the system as a whole, the end-user and third-party benefit from each

   element of the claims because Defendant’s processors, FPGAs, SoCs, and/or software are

   designed and built by Defendant to perform the claimed steps automatically. End-users



                                          137
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 138 of 144




   (e.g., developers, professionals, businesses, etc.) receive a benefit from putting the

   invention into service and automatically identifying patterns in datasets, thereby

   optimizing e.g., workloads and workflows. Third parties (e.g., Intel partners, etc.) receive

   a benefit from putting the invention into service by improving their own products and

   service, which improves their own profits. Further, and on information and belief, third-

   party partners share a fiscally/contractually beneficial relationship with Intel. In both

   cases, Intel would be liable as an inducing infringer as described below.

                                Induced Infringement

227.     Defendant has induced and will continue to induce others’ infringement of claims

   1-23 of the ‘685 patent, in violation of 35 U.S.C. § 271(b). Defendant has actively

   encouraged infringement of the ‘685 patent, knowing that the acts it induced constituted

   infringement of the ‘685 patent, and its encouraging acts actually resulted in direct patent

   infringement by others.

228.     As discussed above, Defendant had actual and constructive knowledge of the ‘685

   patent, as well as actual and constructive knowledge of the relevance and significance of

   the ‘685 patent to its research and development, as well as its product offerings, at least

   no later than January 31, 2012 (per USPTO patent citations) and certainly no later than

   September 19, 2016 (per initiation of the Interference resulting in HDC’s favor).

229.     To the extent Defendant do not specify and control the relevant algorithms and

   machine learning capabilities of the accused products in the claimed manner (which it

   does), Defendant—with full knowledge of the ‘685 patent and its relevance to Intel’s

   product offerings—actively encourages others (e.g., end-users and third parties such as

   professionals, businesses, developers, Intel partners, etc.)—to use the accused products as



                                          138
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 139 of 144




   claimed. Such active encouragement by Defendant takes many forms, and includes

   promotional and instructional materials, as well as technical specifications and

   requirements, and ongoing technical assistance.

230.     On information and belief, Defendant engaged in these acts with the actual intent

   to cause the acts which it knew or should have known would induce actual infringement,

   or otherwise exercised willful blindness of a high probability that it has induced

   infringement.

                             Contributory Infringement

231.     Defendant has contributed and will continue to contribute to others’ infringement

   of claims 1-23 of the ‘685 patent, in violation of 35 U.S.C. § 271(c). Defendant has offered

   to sell and sold within the United States, or imported into the United States, material or

   apparatus for use in practicing the patented methods, claims 1-6 and 18-23, constituting a

   material part of the patented methods, knowing the same to be especially made or

   especially adapted for use in infringing the ‘685 patent, and not a staple article or

   commodity of commerce for substantial non-infringing use. Defendant has offered to sell

   and sold within the United States, or imported into the United States, at least some of the

   components of the claimed non-transitory machine-readable mediums, claims 7-11 and

   12-17, constituting a material part of the patented mediums, knowing the same to be

   especially made or especially adapted for use in infringing the ‘685 patent, and not a staple

   article or commodity of commerce for substantial non-infringing use.

232.     As discussed above, Defendant had actual and constructive knowledge of the ‘685

   patent, as well as actual and constructive knowledge of the relevance and significance of

   the ‘685 patent to its research and development, as well as its product offerings, at least



                                           139
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 140 of 144




   no later than January 31, 2012 (per USPTO patent citations) and certainly no later than

   September 19, 2016 (per initiation of the Interference resulting in HDC’s favor).

233.     To the extent Defendant do not specify and control the relevant algorithms and

   machine learning capabilities of the accused products in the claimed manner (which it

   does) Defendant supplies the accused products to others (e.g., end-users and third parties)

   that perform the claimed dataset pattern identification and optimization, and/or that, when

   combined with other components, constitute the claimed computer implemented methods.

   The accused products embody SVM-RFE processes, which constitute a material part of

   the claimed inventions, if not the entire claimed inventions themselves. Defendant dictates

   and controls the optimization and identification componentry and techniques in the

   accused products, with full knowledge of the ‘685 patent and its relevance to its research

   development, as well as its product offerings, and know the same to be especially made

   and especially adapted for the infringement of the ‘685 patent.

234.     On information and belief, the portions of Defendant’s products that identify

   patterns in data and implement SVM-RFE, including Intel branded products made,

   marketed, used, sold, offered to sell, or imported by Defendant, are not staple articles or

   commodities of commerce suitable for substantial non-infringing use.

                                Willful Infringement

235.     As set forth above, Defendant had actual and constructive knowledge of the ‘685

   patent, as well as actual and constructive knowledge of the relevance and significance of

   the ‘685 patent to its research and development, as well as its product offerings, at least

   no later than January 31, 2012 (per USPTO patent citations) and certainly no later than

   September 19, 2016 (per initiation of the Interference resulting in HDC’s favor).



                                          140
  Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 141 of 144




236.     Still further, as set forth in ¶¶ 30-31 supra, Plaintiff and Defendant were engaged

   in an Interference proceeding in the USPTO, that began on September 19, 2016 and ended

   in February 2019. On February 27, 2019, the USPTO ruled in favor of Health Discovery

   Corporation on the SVM-RFE Patent application, finding that Health Discovery

   Corporation was entitled to claim exclusive ownership rights to the SVM-RFE technology

   as set forth in the SVM-RFE Patent application that was filed to provoke the Interference.

   The decision ordered Intel Corporation’s Patent No. 7,685,077 to be cancelled. The

   decision also dismissed Intel Corporation’s motions challenging the validity of Health

   Discovery Corporation’s pending claims and issued patents covering SVM-RFE. In

   September 2019, the USPTO issued U.S. Patent No. 10,402,685 (“SVM-RFE Patent”)

   (one of the Patents-in-Suit) for Health Discovery Corporation’s patent application

   covering SVM-RFE methods.

237.     Defendant therefore had continuing actual and constructive knowledge of HDC’s

   SVM-RFE patent portfolio, which included the ‘685 patent, and the relevance and

   significance of the SVM-RFE portfolio to Intel’s research and development.

238.     Defendant’s infringement, as demonstrated above, is egregious, and combined with

   Defendant’s clear knowledge, has been willful. Plaintiff respectfully request that the Court

   award enhanced damages based on Defendant’s conduct.

                     Damage to Health Discovery Corporation

239.     On information and belief, Defendant’s actions have and will continue to constitute

   direct and indirect (induced and contributory) infringement of at least claims 1-23 of the

   ‘685 patent in violation of 35 U.S.C. §271.




                                          141
       Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 142 of 144




    240.       As a result of Defendant’s infringement of at least claims 1-23 of the ‘685 patent,

        HDC has suffered monetary damages in an amount yet to be determined, in no event less

        than a reasonable royalty, and will continue to suffer damages in the future unless

        Defendant’s infringing activities are enjoined by this Court.

    241.       Defendant’s wrongful acts have damaged and will continue to damage HDC

        irreparably, and Plaintiff has no adequate remedy at law for those wrongs and injuries. In

        addition to its actual damages, Plaintiff HDC is entitled to a permanent injunction

        restraining and enjoining Defendant and its respective agents, servants, and employees,

        and all person acting thereunder, in concert with, or on its behalf, from infringing at least

        claims 1-23 of the ‘685 patent.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Health Discovery Corporation respectfully requests that this

Court enter:

   A. A judgment in favor of Plaintiff Health Discovery Corporation that Defendant has been

       and is infringing at least claims 1-23 of the ‘188 patent, claims 1-19 of the ‘959 patent,

       claims 1-38 of the ‘483 patent, and claims 1-23 of the ‘685 patent pursuant to 35 U.S.C. §§

       271(a), 271(b) and/or 271(c);

   B. A preliminary and permanent injunction enjoining Defendant and its respective officers,

       directors, agents, servants, affiliates, employees, divisions, branches, subsidiaries, parents,

       and all others acting in concert or privity with any of them from infringing, inducing the

       infringement of, or contributing to the infringement of at least claims 1-23 of the ‘188

       patent, claims 1-19 of the ‘959 patent, claims 1-38 of the ‘483 patent, and claims 1-23 of

       the ‘685 patent;



                                                142
        Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 143 of 144




    C. A judgment awarding Plaintiff Health Discovery Corporation all damages adequate to

        compensate it for Defendant’s infringement of the HDC Patents, and in no event less than

        a reasonable royalty for Defendant’s acts of infringement, including all pre-judgment and

        post-judgment interest at the maximum rate permitted by law, and including all past

        damages prior to filing this Complaint in accordance with 35 U.S.C. § 286, as a result of

        Defendant’s infringement of at least claims 1-23 of the ‘188 patent, claims 1-19 of the ‘959

        patent, claims 1-38 of the ‘483 patent, and claims 1-23 of the ‘685 patent;

    D. An award of enhanced damages as a result of Defendant Intel’s willful infringement of at

        least claims 1-23 of the ‘188 patent, claims 1-19 of the ‘959 patent, claims 1-38 of the ‘483

        patent, and claims 1-23 of the ‘685 patent, after being apprised of these patents, as provided

        under 35 U.S.C. § 284;

    E. An assessment of costs, including reasonable attorney fees pursuant to 35 U.S.C. § 285,

        and prejudgment interest against Defendant; and

    F. Such other and further relief as this Court may deem just and proper.

                                 REQUEST FOR EARLY DISCOVERY

As Defendant Intel is in the sole and complete possession of its relevant source code, algorithms,

etc., with such information not publicly available, Plaintiff HDC respectfully requests early,

limited discovery pursuant to Local Rules (i.e., Order Governing Procedures – Patent Case) to

confirm which Intel products infringe.

                                    JURY TRIAL DEMANDED

Pursuant to FED. R. CIV. P. 38, Plaintiff Health Discovery Corporation hereby demands a trial by

jury on all issues so triable.




                                                 143
       Case 6:20-cv-00666-ADA Document 1 Filed 07/23/20 Page 144 of 144




Dated: July 23, 2020                           Respectfully submitted,


                                               By: /s/ Erick Robinson
                                               Erick Robinson (TX Bar No.
                                               24039142)
                                               Dunlap Bennett & Ludwig PLLC
                                               7215 Bosque Blvd
                                               Waco, TX 76710
                                               Telephone: (254) 870-7302
                                               Fax: (713) 583-9737
                                               erobinson@dbllawyers.com

                                               Counsel for Health Discovery
                                               Corporation




                                     144
